 
AWARD/CONTRACT
1. This Contract Is A Rated Order Under DPAS (15 CFR  700)
Rating DOA4
Page      1
Of
36 Pages
2. Contract (Proc. lust. ldent.) No.
3. Effective Date
4. Requisition/Purchase Request/Project No.
     
SPRDLl-12-C-0023
20110CT24
SEE SCHEDULE

5. Issued  By
  Code
SPRDLl
6. Administered By (If Other Than  Item 5)
Code
 
  S4402A
   

DLA LAND – WARREN
DCMA DALLAS
ZGA
600 N PEARL STREET SUITE 163 0
ROBERT HARRISON  (586) 282-3200
DALLAS TX 75201-2843
WARREN", MI 48397-5000
 
HTTP://CONTRACTING.TACOM ARMY. MIL
 
WEAPON SYSTEM:  WPN SYS: JE
 

e-mail address: ROBERT.HARRISON9@US ARMY.MIL
SCD  c
PAS
NONE
ADPPT
HQ0339

7. Name And Address Of Contractor (No., Street, City, County, State and Zip
Code)
8. Delivery
OPTEX  SYSTEMS INC.
D FOB Origin
EJ Other (See Below)
142 0  PRESIDENTIAL  DR
9. Discount For Prompt Payment
 
RICHARDSON,  TX 75081-2439
  

       
10. Submit Invoices
Item
TYPE BUSINESS:  Other Small Business  Performing in  U.S.
(4 Copies Unless Otherwise Specified)
12

Code OBK64
Facility
Code
To The Address Shown In:

11. Ship To/Mark For
Code
 
12. Payment Will Be Made By
Code  1  HQ0339
SEE      SCHEDULE
 
DFAS-COLUMBUS CENTER
   
DFAS-CO WEST ENTITLEMENT  OPERATIONS
   
P.O. BOX  182381
   
COLUMBUS, OH  43218-2381

   
13. Authority For Using  Other Than Full And Open  Competition:
14. Accounting And Appropriation Data

D 10 U.S.C. 2304(c)(  )
D 41 U.S.C. 253(c)(  )
SEE SECTION G
   
15A. Item  No.
15B. Supplies/Services
15C.  Ouantitv
15D. Unit
15E.  Unit Price
15F. Amount
SEE SCHEDULE
CONTRACT  TYPE:
KIND OF CONTRACT:
     
Firm-Fixed-Price
Supply Contracts = d p iced Orders
 

15G. Total Amount  Of Contract              +              
$1,152,272.20              
16 Table Of Contents

(X)
Sec.
Description
P3l!e(')
(X)
Sec.
Description
Paee(s)
   
Part I - The Schedule
  Part II - Contract Clauses
X
A
Solicitation/Contract Form
1
X
I
Contract Clauses
26
X
B
Supplies or Services and Prices/Costs
3
Part III- List Of Documents, Exhibits, And Other Attachments
X
C
Description/SpecsJWork Statement
6
X
J
List of Attachments
38
X
D
Packaging and Marking
8 Part IV- Representations And Instructions
X
E
Inspection and Acceptance
10  
K
Representations, Certifications, and
 
X
F
Deliveries or Performance
13  
 
Other Statements of Offerors
 
X
G
Contract Administration Data
20  
L
Instrs., Conds., and Notices  to Offerors
 
X
H
Special  Contract Requirements
21  
M
Evaluation Factors for Award
 

Contracting Officer Will Complete Item 17 Or 18 As Applicable
17. Contractor's Negotiated Agreement          (Contractor is required to sign
this document and return  2  signe<dopies  to issuing office.)  Contractor
agrees to furnish and deliver all items  or perform all the services set forth
or otherwise identified above  and on any continuation sheets  for  the
consideration stated herein. The rights  and obligations of the parties to this
contract shall  be subject to and governed by the following documents: (a) this
award/contract, (b) the solicitation, if any, and (c) such  provisions,
representations, certifications, and specifications, as are  attached or
incorporated bv reference herein. (Attachments are listed  herein.)
18. D Award  (Contractor is not required to sign this document.) Your offer on
Solicitation Number  ____________________  including the additions or changes
made  by you which additions or changes are set forth in full above, is hereby
accepted as to the items listed  above and on any continuation sheets.  This
award consummates the contract which consists  of the following  documents: (a)
the Government's solicitation and your  offer, and (b) this award/contract. No
further contractual document is necessary.
19A. Name And Title Of Signer (Type Or  Print)
20A. Name Of Contracting Officer
 
MORRIS  BELLEVILLE
MORRIS.BELLEVILLE@US .ARMY. MIL (586)282-3139

19B. Name of Contractor
19c. Date Signed
20B. United  States Of America
20C. Date Signed
20110CT24

By
 
  
 
By
/SIGNED/
 
   
(Signature of person authorized to sign)
   
(Signature of Contracting Officer)
 

AUTHORIZED FOR LOCAL REPRODUCTION
Standard Form 26 (Rev. 4/2008)
Previous edition  is usable
Prescribed By GSA- FAR (48 CFR)53.214(a)

 
 
 

--------------------------------------------------------------------------------

 


CONTINUATION SHEET
Reference No. of Document Being Continued
Page 2 of 36
 
PIIN/SIIN  SPRDLl-12-C-0023
MOD/AMD
 
Name of Offeror or Contractor:   OPTEX SYSTEMS, INC.



SECTION A - SUPPLEMENTAL  INFORMATION


This solicitation contains a Restricted Technical Data Package (TDP). Please
refer to Section C-1 52.210-4501  - DRAWINGS/SPECIFICATIONS for instructions on
how to get access to restricted TDPs.


*** END OF NARRATIVE AOOOl
 

 
g                 LQli ——————————— ill ———————————   — 1 —
       
A-1
52.204-4850
(TACOM)
ACCEPTANCE APPENDIX
APR/2011



(a)  Contract  Number SPRDLl-12-C-0023   is  awarded to OPTEX    Systems  Inc.


(b)  The contractor,  in its proposal, provided data for various solicitation
clauses, and that data has been added in this contract.


(c) Any attachments not included within this document will be provided by DLA
Land Warren directly to the administrative contracting officer (ACO) via e-mail,
as required.  Technical data packages that are only available on CD-ROM will be
mailed by DLA Land Warren to the ACO.  Within one week of this award, any office
not able to obtain attachments  from TACOM's website
(https://contracting.tacom.army.mil/) and still requiring a copy, can send an
email request to the buyer listed on the front page of this contract.


(d)  The following Amendment(s)  to the solicitation  are incorporated into this
contract: 0001


[End of Clause]

 
 

--------------------------------------------------------------------------------

 
  
CONTINUATION SHEET
Reference No. of Document Being Continued
Page 3 of 36
 
PIIN/SIIN  SPRDLl-12-C-0023
MOD/AMD
 
Name of Offeror or Contractor:   OPTEX SYSTEMS, INC.

ITEM NO
 
SUPPLIES/SERVICES
QUANTITY
UNIT
 
UNIT PRICE
   
AMOUNT
                           
SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS
                                                                               
  0001  
NSN: 1240-01-476-2613
                   
FSCM: 19200
                   
PART NR: 9377820-2
                   
SECURITY CLASS: Unclassified
                                     
OOOlAA
 
PRODCUTION QUALITY
82
EA
  $ 14,052,10000     $ 1,152,272.20                                
NOUN: HEAD ASSEMBLY,GUNNE
                       
PRON: M112A243Ml      PRON AMD: 06      ACRN:    AA
                       
AMS CD: SM2B1100000
                                                 
THERE IS A REQUIREMENT FOR FIRST ARTICLE TESTING.
                                                 
See Data Item SubCLIN OOOlAB: First Article Test Report.
                                                 
(End of narrative BOOl)
                                                 
     2ri      li2M      2      L      L      l
                       
TOP DRAWING NR: 9377820-2
                       
DATE: 30-MAR-2011
                                                 
.£.§Qk.§2i!lli_@Q____ !1 .rl;i:gg
                       
PACKAGING/PACKING/SPECIFICATIONS:
                       
SEE PACKAGING REQUIREMENTS CLAUSE
                       
LEVEL PRESERVATION: Military
                       
LEVEL PACKING: B
                                                 
Inspection and Acceptance
                       
INSPECTION: Origin ACCEPTANCE: Origin
                                                 
Deliveries and performance
                       
DOC
SUPPL
                       
R.ille_.QJ:2 .!1I1.02RIT
EJ2;QR__ IQ_Q;Q MARK FOR     TP CD
                       
001   W52H091063H745
W562RP        J                                     2
                       
;Q.ille_fill1 Q;Q Q:rlMr'ITTL :QhY b.ET.f!R_bN_AR;Q
                               001                  82                 0330    
                                               
FOB POINT: Destination
                                                   
SHIP TO:
                       
(W562RP)
SR WOLX ARMY GENERAL SUPPLY
                         
CENTRAL RECEIVING POINT
                         
7 FRANKFORD AVE
                         
ANNISTON,AL,36201-4199
                                               

 
 
 

--------------------------------------------------------------------------------

 
 
CONTINUATION SHEET
Reference No. of Document Being Continued
Page 4 of 36
 
PIIN/SIIN  SPRDLl-12-C-0023
MOD/AMD
 
Name of Offeror or Contractor:   OPTEX SYSTEMS, INC.

ITEM NO
 
SUPPLIES/SERVICES
QUANTITY
UNIT
 
UNIT PRICE
 
AMOUNT
                 
OOOlAB
 
DATA ITEM: FIRST ARTICLE TEST REPORT
1
EA
 
$ **NSP**
 
$ **NSP**
                     
1EA = 1 Each Test
               
Report on Contractor
               
Performed First
               
Article Test (FAT)
                                 
NSP = Not Separately
               
Priced.
                                 
 (End of narrative BOOl)
                                 
FIRST ARTICLE TEST REPORT, PURSUANT TO THE
               
REQUIREMENTS OF THE CLAUSE ENTITLED "FIRST
               
ARTICLE APPROVAL - CONTRACTOR TESTING.
               
(SEE SECTION I OF THIS DOCUMENT.)
                                 
 (End of narrative COOl)
                                 
Packaging and Marking
                                 
Inspection and Acceptance
               
INSPECTION: Origin ACCEPTANCE: Destination Goverrrment Approval/Disapproval
Days: 30
                                 
Deliveries or Performance
               
DOC
 
SUPPL
   
 
                   
SUPPL
                      REL CD MILSTRIP
ADDR
SIGCD MARK FOR TPCD                 001         3                              
              DEL REL CD  QUANTITY DAYS AFTER AWARD                 001 1 0220  
                               
FOB POINT: Destination
                                 
SHIP TO:
               
(Y00006)
SEE FIRST ARTICLE TEST CLAUSE
                 
FOR DISTRIBUTION
               
  
           

 
 
 

--------------------------------------------------------------------------------

 

CONTINUATION SHEET
Reference No. of Document Being Continued
Page 5 of 36
 
PIIN/SIIN  SPRDLl-12-C-0023
MOD/AMD
 
Name of Offeror or Contractor:   OPTEX SYSTEMS, INC.

ITEM NO
 
SUPPLIES/SERVICES
QUANTITY
UNIT
 
UNIT PRICE
 
AMOUNT
                 
OOOlAC
 
DATA ITEM: CDRL - DD FORM M23 (EXHIBIT A)
 
EA
 
$ **NSP**
 
$ **NSP**
                     
Submit m Accordance with Exhibit A a a necessary:
                                 
AOOl - Engineering Change Proposal (ECP)
                                 
A002 - Request for Deviation (RFD)
                                 
A003 - Notice of Revision (NOR)
                                 
 (End of narrative EO 01)
                                 
Inspection and Acceptance
               
INSPECTION: Destination
ACCEPTANCE: Destination
                             

 
 
 

--------------------------------------------------------------------------------

 


CONTINUATION SHEET
Reference No. of Document Being Continued
Page 6 of 36
 
PIIN/SIIN  SPRDLl-12-C-0023
MOD/AMD
 
Name of Offeror or Contractor:   OPTEX SYSTEMS, INC.

 
SECTION C - DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
 

  Regulatory Cite                       Title Date         
C-1
52.210-4501
TACOM (RI)
DRAWINGS/SPECIFICATIONS
MAR/1988

 
In addition to the drawing(s) and/or specifications  listed below, other
documents which are part of this procurement and which apply to
Preservation/Packaging/Packing and Inspection and Acceptance are contained
elsewhere.


Drawings and Specifications  in accordance with Technical Data Package/Technical
Data Package Listing 9377820-2:19200, with revisions in effect as of 03/30/2011,
are applicable to this procurement with the following exceptions:


DWG 9376993 - VENDORS 1, 4, 5 ARE THE ONLY VENDOROS QUALIFIED TO COAT,
INFRARED-EXTERIOR, PER DWG 9376977. REMOVE VENDORS 2, 3


VENDOR
- MERGED WITH JDSU CUSTOMS OPTICS
   
VENDOR 4
NEW NAME & ADDRESS
 
EXOTIC ELECTRO-OPTICS
 
36570 BRIGGS ROAD
 
MURRIETO, CA 92563



DWG 5705438 SHT 1 - REMOVE IN TITLE BLOCK SHEET NO - FROM: 1 OF 5 TO: 1 OF 4


DOCUMENT:
 
DELETE:
 
REPLACE WITH:
12932490
 
MIL-M-81594
 
AS81531
9377819
 
MIL-C-46168
 
MIL-DTL-53039
9377153
 
QQ-A-200/3
 
AMS-QQ-A-200/3
   
QQ-A-200/8
 
AMS-QQ-A-200/8
10556186
 
QQ-A-225/6
 
AMS-QQ-A-225/6
   
QQ-A-225/8
 
AMS4116 or AMS4117
11727998
 
QQ-A-225/6
 
AMS-QQ-A-225/6
   
QQ-A-225/8
 
AMS4116 or AMS4117
9377153
 
QQ-A-225/6
 
AMS-QQ-A-225/6
9377151
 
QQ-A250/4
 
AMS-QQ-A-250/4
   
AMS-QQ-A-250Ill
 
ASTM B209
10556186
 
QQ-P-35
 
ASTM A967
   
SAE-AMS-QQ-A-225/8
 
AMS4116 OR AMS 4117
QS 9377819 cht  1
 
MIL-C-46168
 
MIL-DTL-53039



9377106, vendor part number of MULTISORB TECHNOLOGIES  INC. should be
"02-01069CG01", not "02-011069CG01"


FOR RESTIRCTED TDPs:


Technical data packages  (TDPs) and any other related documents, if
applicable,  for this solicitation are restricted and can be accessed
electronically  Vla the Federal Business Opportunities website with valid
contractor  login credentials.


To access the TDP, click directly on the link provided below to be directed to
the TDP.  You may also copy and paste the link into your browser and hit the
Enter key.


Once directed to the Federal Business Opportunities  Website:


1)
Log on the FBO

2)
Log in your MPIN number

3)
If solicitation lS explicit, select "Request Explicit Access"

4)
If solicitation is Export Control, select "Verify MPIN"

5)
This will generate an email to the FBO System Administrator

6)
Please allow 2-3 working days to complete the FBO-TDP process from the FBO
system

7)
The FBO Administrator will glve you access and you will receive a system
generated email from FBO stating you now have permission for Vlewlng or
downloading the TDP items.



TDP Link (URL):


https://www.fbo.gov/notices/243b7be58d99dab2b692a75177e0blf7

 
 

--------------------------------------------------------------------------------

 


CONTINUATION SHEET
Reference No. of Document Being Continued
Page 7 of 36
 
PIIN/SIIN  SPRDLl-12-C-0023
MOD/AMD
 
Name of Offeror or Contractor:   OPTEX SYSTEMS, INC.



(CS6100)
(End of Clause)

 
C-2
52.211-4008
(TACOM)
DRAWING LIMITATIONS
NOV/2005



(a)  The drawings supplied with this contract are rrQl shop or process
drawings.  They are engineering design drawings.  They are adequate to permit
manufacture,  and:


(1) depict the completed  (item(s), and


(2)  serve as the basis for inspection of the completed item(s).


(b)  These drawings DON'T cover intermediate drawings/specifications or steps in
the manufacturing  process.  As a result, even if you meet all the dimensions
and tolerances specified in the engineering design drawing for each individual
part, a cumulative unacceptable  fit for the contract item could result.


(c) YQ bR - EQN for producing the shop or process drawings needed to cover
intermediate  steps in the manufacturing process.


(d) You, the contractor, are responsible for obtaining all specifications  and
drawings necessary to manufacture  the items being solicited in accordance with
the TDP including all incorporated  specifications  and drawings. Delivery
delays are not excusable where the contractor asserts that it did not have a
specification or drawing and has failed to request, in writing, the
specification  from either the Contracting Officer or Contract Specialist prior
to the solicitation closing date.


(e) If you fail to produce an end item with a cumulative  fit that conforms to
Government drawings, specifications  or other supplemental
manufacturing  documentation,  you'll be responsible for correcting this
condition at no additional cost to the Government and no delivery schedule
extension.
 
C-3
52.248-4502
TACOM (RI)
CONFIGURATION  MANAGEMENT DOCUMENTATION
JUL/2001

 
The contractor may submit Engineering Change Proposals  (ECPs), Value
Engineering change Proposals  (VECPs), (Code V shall be assigned to an
engineering change that will effect a net life cycle cost), including Notice of
Revisions  (NORs), and Request for Deviations  (RFDs), for the documents in the
Technical Data Package (TDP).  The contractor shall prepare these documents in
accordance with the Data Item Descriptions  cited in block 04 on the enclosed DD
Form 1423, Contract Data Requirements  List.


Contractor ECPs/\TECPs shall describe and justify all proposed changes and shall
included NORs completely defining the change to be made. Contractors may also
submit RFD, which define a temporary departure from the Technical Data package
or other baseline documentation under Government control.  The contractor shall
not deliver any units incorporating  any change/deviation to Government
documentation until notified by the Government that the change/deviation has
been approved and the change/deviation has been incorporated  in the contract.


If the Government receives the same or substantially  the same VECPs from two or
more contractors,  the contracts whose \TECP is received first will be entitled
to share with the Government  in all instant, concurrent,  future, and
collateral  savings under the terms of the VE clause in the contract.

 
Duplicate \TECPs, which are received subsequently, will be returned to the
contractor(s)  without formal evaluation,  regardless of whether or not the
first VECP has been approved and accepted by the Goverrrment.

 
(CS7110)
(End of Clause)

 
 
 

--------------------------------------------------------------------------------

 


CONTINUATION SHEET
Reference No. of Document Being Continued
Page 8 of 36
 
PIIN/SIIN  SPRDLl-12-C-0023
MOD/AMD
 
Name of Offeror or Contractor:   OPTEX SYSTEMS, INC.



SECTION D - PACKAGING AND MARKING

 

  Regulatory Cite                                              Title Date      
 
D-1
52.211-4501
TACOM (RI)
PACKAGING REQUIREMENTS  (SPECIAL PACKAGING INSTRUCTIONS)
DEC/2007

 
A.  Military preservation,  packing, and marking for the item identified above
shall be accomplished  ln accordance with the specific requirements  identified
below, all the applicable requirements of, MIL-STD-2073-1,  Revision D, Date 15
Dec 99 including Notice 1, dated 10 May 02 and the Special Packaging
Instruction  (SPI) contained in the TDP.


PRESERVATION:  MILITARY
LEVEL OF PACKING: B
QUANTITY PER UNIT PACKAGE: 001
SPI NUMBER 9377820-2, Date 02-02-21 REV


B.  Unitization:   Shipments of identical items going to the same
destination  shall be palletized  if they have a total cubic displacement of 50
cubic feet or more unless skids or other forklift handling features are included
on the containers.  Pallet loads must be stable, and to the greatest extent
possible, provide a level top for ease of stacking.  A palletized load shall be
of a size to allow for placement of two loads high and wide in a
conveyance.   The weight capacity of the pallet must be adequate for the
load.  The pallet shall be a 40 x 48 inch, 4-way entry pallet although
variations may be permitted as dictated by the characteristics  of the items
being unitized.  The load shall be contained in a manner that will permit safe
handling during shipment and storage.


C. Marking: In addition to any special markings called out on the SPI;


C.1.  All unit packages, intermediate packs, exterior shipping containers, and,
as applicable, unitized loads shall be marked in accordance with MIL-STD-129,
Revision P, Change Notice 4, dated 19 Sep 2007 including bar coding and a MSL
label.  The contractor  lS responsible for application of special markings as
discussed in the Military Standard regardless of whether specified in the
contract or not. Special markings include, but are not limited to, Shelf-life
markings, structural markings, and transportation  special handling markings.
The marking of pilferable and sensitive materiel will not identify the nature of
the materiel.  Passive RFID tagging is required in all contracts that contain
DFARS clause 252.211-7006.  Contractors must check the solicitation and/or
contract for this clause. For details and most recent information, see
http://www.acq.osd.mil/log/rfid/index.htm for the current DoD Suppliers Passive
RFID Information Guide and Supplier Implementation  Plan. If the item has Unique
Item Identifier  (UII) markings then the concatenated UII needs to be 2D bar
coded and applied on the unit package, intermediate and exterior containers, and
the palletized unit load.


D.  Heat Treabnent and Marking of Wood Packaging Materials: All non-manufactured
wood used in packaging shall be heat treated to a core temperature of 56 degrees
Celsius for a minimum of 30 minutes. The box/pallet manufacturer  and the
manufacturer  of wood used as inner packaging shall be affiliated with an
inspection agency accredited by the board of review of the American Lumber
Standard Committee. The box/pallet manufacturer  and the manufacturer  of wood
used as inner packaging shall ensure tractability  to the original source of
heat treabnent. Each box/pallet shall be marked to show the conformance  to the
International  Plant Protection Convention Standard. Boxes/pallets  and any wood
used as inner packaging made of non-manufactured wood shall be
heat-treated.  The quality mark shall be placed on both ends of the outer
packaging, between the end cleats or end battens; on two sides of the pallet.
Foreign manufacturers  shall have the heat treabnent of non-manufactured wood
products verified in accordance with their National Plant Protection
Organizations compliance program. In addition, wood used as dunnage for blocking
and bracing, to include ISO containers, shall be ordered with ALSC certified
marking for dunnage or the markings may be applied locally at two foot
intervals.


E.  This SPI has been validated and the method of preservation/packing has
proven successful in meeting the needs of the military distribution  system,
including indeterminate  storage and shipment throughout the world.  Special
instructions and/or tailoring of the SPI is detailed in the
Supplemental  Instructions below.  A prototype package is required to validate
the sizes and fit requirements of the SPI.  Minor dimensional and size changes
are acceptable provided contractor provides the PCO and ACO with
notification  60 days prior to delivery.  Any design changes or changes in the
method of preservation  that provide a cost savings without degrading the method
of preservation  or packing or affecting the serviceability  of the item will be
considered and responded to within 10 days of submission to PCO and
ACO.  Government  reserves the right to require testing to validate alternate
industrial preservation methods, materials, alternate blocking, bracing,
cushioning, and packing.


F.  Hazardous Materials  (as applicable):


F.1..Hazardous Materials is defined as a substance, or waste which has been
determined by the Secretary of Transportation  to be capable of posing an
unreasonable  risk to health, safety, and property when transported in commerce
and which has been so designated.  (This includes all items listed as hazardous
in Titles 29, 40 and 49 CFR and other applicable modal regulations effective at
the time of shipment.)


F.2. Unless otherwise specified, packaging and marking for hazardous material
shall comply with the requirements for the mode of transport and the applicable
performance packaging contained in the following documents:
—International  Air Transport Association  (IATA) Dangerous Goods Regulations
—International  Maritime Dangerous Goods Code (IMDG)

 
 

--------------------------------------------------------------------------------

 


CONTINUATION SHEET
Reference No. of Document Being Continued
Page 9 of 36
 
PIIN/SIIN  SPRDLl-12-C-0023
MOD/AMD
 
Name of Offeror or Contractor:   OPTEX SYSTEMS, INC.

 
—Code of Federal Regulations  (CFR) Title 29, Title 40 and Title 49
—Joint Service Regulation AFJMAN24-204/TM38-250/NAVSUPPUB 505/MCO
P4030.19/DLAM  4145.3 (for military air  shipments).


F.3. If the shipment originates from outside the continental United States, the
shipment shall be prepared in accordance with the United Nations Recommendations
on the Transport of Dangerous Goods in a manner acceptable to the Competent
Authority of the nation of origin and in accordance with regulations of all
applicable carriers.


F.4.  When applicable,  a Product Material Safety Data Sheets (MSDS) is required
to be included with every unit pack and intermediate container and shall be
included with the packing list inside the sealed pouch attached to the outside
of the package.


G.  SUPPLEMENTAL INSTRUCTIONS: N/A


(DS6419)
(End of Clause)

 
 
 

--------------------------------------------------------------------------------

 


CONTINUATION SHEET
Reference No. of Document Being Continued
Page 10 of 36
 
PIIN/SIIN  SPRDLl-12-C-0023
MOD/AMD
 
Name of Offeror or Contractor:   OPTEX SYSTEMS, INC.



SECTION E - INSPECTION AND ACCEPTANCE
 

 
g                 LQli ——————————— ill ———————————   — 1 —
       
E-1
52.246-2
INSPECTION OF SUPPLIES—FIXED-PRICE
AUG/1996
       
E-2
52.246-16
RESPONSIBILITY FOR SUPPLIES
APR/1984
       
E-3
52.246-11
HIGHER-LEVEL  CONTRACT QUALITY REQUIREMENT
FEB/1999

 
The Contractor shall comply with the higher-level  quality standard selected
below. [If more than one standard is listed, the offeror shall indicate its
selection by checking the appropriate block.


Title
Number
Date
Tailoring
ISO
9001:2008
15 Nov 2008
Tailored by excluding paragraph 7.3

 
(End of Clause)
 
E-4
52.209-4512
FIRST ARTICLE TEST (CONTRACTOR TESTING)
MAR/2001

 
a. The first article shall be examined and tested in accordance with contract
requirements,  the item specification(s),  Quality Assurance Provisions  (QAPs)
and all drawings listed in the Technical Data Package. The first article shall
consist of: Two (2) of Part# 9377820-2
 
b. The first article shall be representative  of items to be manufactured  using
the same processes and procedures and at the same facility as contract
production. All parts and materials,  including packaging and packing, shall be
obtained from the same source of supply as will be used during regular
production. All components,  subassemblies,  and assemblies in the first article
sample shall have been produced by the Contractor  (including subcontractors)
using the technical data package applicable  to this procurement.


c. The first article shall be inspected and tested by the contractor for all
requirements of the drawing(s),  the QAPs, and specification(s) referenced
thereon, except for:


(1) Inspections and tests contained in material specifications  provided that
the required inspection and tests have been performed previously and
certificates  of conformance are submitted with the First Article Test Report.


(2) Inspections and tests for Military Standard (MS) components and parts
provided that inspection and tests have been performed previously and
certifications for the components and parts are submitted with the First Article
Test Report.


(3) Corrosion resistance tests over 10 days in length provided that a test
specimen or sample representing the same process has successfully passed the
same test within 30 days prior to processing  the first article, and results of
the tests are submitted with the First Article Test Report.


(4) Life cycle tests over 10 days in length provided that the same or similar
items manufactured  using the same processes have successfully passed the same
test within First Article Test Report. year prior to processing the first
article and results of the tests are submitted with the
 
(5) Onetime qualification  tests, which are defined as a one-time on the
drawing(s), provided that the same or similar item manufactured using the same
processes has successfully passed the tests, and results of the test are on file
at the contractor's  facility and certifications are submitted with the First
Article Test Report.


d. The Contractor shall provide to the Contracting Officer at least 15 calendar
days advance notice of the scheduled date for final inspection and test of the
first article. Those inspections which are of a destructive nature shall be
performed upon additional sample parts selected from the same lot(s) or
batch(es) from which the first article was selected.


e. A First Article Test Report shall be compiled by the contractor
documenting  the results of all inspections and tests (including supplier's and
vendor's inspection records and certifications,  when applicable).  The First
Article Test Report shall include actual inspection and test results to include
all measurements,  recorded test data, and certifications (if applicable) keyed
to each drawing, specification and QAP requirement and identified by each
individual QAP characteristic,  drawing/specification characteristic  and
unlisted characteristic.  Evidence of the QAR's verification will be provided.
One copy of the First Article Test Report will be submitted through the
Administrative  Contracting Officer to the Contracting Officer
Morris.Belleville@us.army.mil and Contract Specialist
robert.harrison9@us.army.mil with a copy furnished to
ROCK-RDAR-QEP@CONUS.ARMY.MIL.


f. Notwithstanding  the provisions  for waiver of first article, an additional
first article sample or portion thereof, may be ordered by the Contracting
Officer in writing when (i) a major change is made to the technical data, (ii)
whenever there is a lapse in production for a period in excess of 90 days, or
(iii) whenever a change occurs in place of performance, manufacturing  process,
material used, drawing, specification or source of supply. When conditions  (i),
(ii), or (iii) above occurs, the Contractor  shall notify the Contracting
Officer so that a determination can be made concerning  the need for the
additional first article sample or portion thereof, and instructions provided
concerning the submission, inspection, and notification  of results. Costs of
the additional first article testing resulting from any of the causes listed
herein that were instituted by the contractor and not due to changes directed by
the Government shall be borne by the Contractor.
 
(End of Clause)


 
 

--------------------------------------------------------------------------------

 
 
 
Reference No. of Document Being Continued
Page 11 of 36
CONTINUATION SHEET      
PIIN/SIIN  SPRDLl-12-C-0023
MOD/AMD
 
Name of Offeror or Contractor:   OPTEX SYSTEMS, INC.

 
E-5
52.246-4533
SURFACE QUALITY STANDARDS
MAR/2001
 
TACOM (RI)
   

 
a. Surface quality standards for optical elements  (Scratch and Dig) per
MIL-PRF-13830B,  are required to perform acceptance inspection under this
contract and are available as listed in Drawing Number 7641866 (Cost Each
$2,000). The standards will be furnished to the Contractor on a loan basis for
use on this contract. The standards shall not be used on other contracts unless
written authorization  is received from the Contracting Officer. The
Administering  Contracting Officer  (ACO) designated by the agency
administering  the contract, or the Contracting Officer (CO) if an ACO was not
assigned shall submit the Contractor's  request for equipment to
COMMANDER-ARDEC,  ATTN: RDAR-QEW PICATINNY ARSENAL  NJ  07806-5000.   Shipping
costs shall be borne by the shipper.
 
b. The contractor shall hereby indicate the facility to which this Government
Furnished Property should be shipped:
 
c. Upon receipt, the Contractor should retain shipping containers for return of
the standards. All costs of packing, packaging, shipping, and insurance shall be
borne by the Contractor.
 
d. The Contractor shall be responsible for shipping the surface quality
standards to the Government  for certification  at 12 month intervals.
Notification  and shipping instructions shall be provided to the Contractor by
COMMANDER-ARDEC,  ATTN: RDAR-QEW PICATINNY ARSENAL  NJ  07806-5000. The
notification  shall include the standard's serial number and will be sent 30
days prior to the actual due date for certification.
 
e. Within 30 calendar days after completion of delivery of all items on this
contract requiring scratch and digs, the Contractor shall assure that the
Government owned standards referenced in paragraph a above are in the same
condition as when received.  Upon verification by a Goverrrment
representative  that the standards are undamaged.  the Contractor shall prepare
the standards for delivery in accordance with best commercial practices.   The
Contractor shall ship the standards with aDD Form 1149 to
COMMANDER-ARDEC,  ATTN: RDAR­ QEW PICATINNY ARSENAL  NJ  07806-5000.
 
(ES6018)
(End of Clause)
 

 
E-6
52.209-4012
(TACOM)
NOTICE REGARDING FIRST ARTICLE
APR/2000

 
(a) Notwithstanding  the provisions for waiver of first article, an additional
first article sample (or portion thereof) may be ordered by the Contracting
Officer in writing when (i) a major change is made to the technical data, (ii)
whenever there is a lapse ln production  for a period in excess of one year, or
(iii) whenever a change occurs in place of performance, manufacturing  process,
material used, drawing, specification or source of supply.


(b) When any of the conditions above occurs, the Contractor shall notify the
Contracting Officer so that a determination  can be made concerning  the need
for the additional first article sample (or portion thereof), and instructions
can be provided concerning the submission, inspection, and notification  of
results.

 
(c)  Costs of any additional  testing and inspection resulting from conditions
specified above shall be borne by the Contractor, unless the change was directed
by the Government.   Further, any production delays caused by
additional  testing and inspection will not be the basis for an excusable delay
as defined in the default clause of this contract. Such delays shall not form
the basis for adjustment in contract price or delivery schedule.
 
[End of Clause]


E-7
52.211-4029
(TACOM)
INTERCHANGEABILITY OF COMPONENTS
MAY/1994

 
(a)  NN.....QHMQ _TQ_l.T.f!.!12_NQT_UND......f!R....QQ
T...12.f!gQN_QQNTRQ1.    Once the Government accepts the first production test
item, or accepts the first end item you deliver,  (whichever comes first) you
must not make design changes to any item or part that is not under Goverrrment
design control.


(b)  !!N...TH.f!_EQ1IQY.....Qbtl_ .f!_   Y -    The Procuring Contracting
Officer  (PCO) will consider waiving this policy at your request.  If your
request reaches the CO after the first production item test has been performed,
then we may conduct another first production test at your expense.

 
 

--------------------------------------------------------------------------------

 
 
 
Reference No. of Document Being Continued
Page 12 of 36
CONTINUATION SHEET      
PIIN/SIIN  SPRDLl-12-C-0023
MOD/AMD
 
Name of Offeror or Contractor:   OPTEX SYSTEMS, INC.

 
(c) £RQ QTIQN_QR_ l Ry_  bY2- Any production or delivery delays caused by this
retesting will not be the basis for:
 
(1) an  "excusable delay" as defined in the DEFAULT clause of this contract.
 
(2) be the basis for an lncrease ln contract price or delivery schedule
extension.


[End of  clause]
 
E-8
52.246-4028
INSPECTION AND ACCEPTANCE POINTS: ORIGIN
NOV/2005
 
(TACOM)
   

 
The Goverrrment's inspection and acceptance of the supplies offered under this
contract/purchase order shall take place at ORIGIN. Offeror must specify below
the exact name, address, and CAGE of the facility where supplies to be furnished
under this contract/purchase order will be available for inspection/acceptance.


INSPECTION
POINT:
OPTEX SYSTEMS, INC. OBK64         1420 PRESIDENTIAL DRIVE, RICHARDSON
TX
75081
                                   
ACCEPTANCE
POINT:
SAME AS ABOVE
     



[End of Clause]


E-9
52.246-4532
DESTRUCTIVE TESTING
MAY/1994
 
TACOM RI
   

 
a. All costs for destructive testing by the Contractor and items destroyed by
the Government are considered as being included in the contract unit price.
 
b. Where destructive  testing of items or components  thereof is required by
contract or specification,  the number of items or components required to be
destructively  tested, whether destructively  tested or not, shall be in
addition to the quantity to be delivered to the Goverrrment as set forth in the
Contract Schedule.
 
c. All pieces of the complete First Article shall be considered as
destructively  tested items unless specifically exempted by other provisions of
this contract.
 
d. The Contractor shall not reuse any components  from items used ln a
destructive  test during First Article, lot acceptance or inprocess testing,
unless specifically authorized by the Contracting Officer.
 
e. The Government reserves the right to take title to all or any items or
components described above. The Government may take title to all or any items or
components upon notice to the Contractor. The items or components of items to
which the Goverrrment takes title shall be shipped in accordance with the
Contracting Officer's instructions.  Those items and components  to which the
Government does not obtain title shall be rendered inoperable and disposed of as
scrap by the Contractor.
 
(ES7011)
(End of Clause)

 
 
 

--------------------------------------------------------------------------------

 
 
 
Reference No. of Document Being Continued
Page 13 of 36
CONTINUATION SHEET      
PIIN/SIIN  SPRDLl-12-C-0023
MOD/AMD
 
Name of Offeror or Contractor:   OPTEX SYSTEMS, INC.

 
SECTION F - DELIVERIES OR PERFORMANCE



 
g'dl i.QJ:;:y_Qil_
——————————————— ill ———————————————
—— 1 ——
F-1
52 .211-17
DELIVERY OF EXCESS QUANTITIES
SEP/1989
F-2
52 .242-15
STOP-WORK ORDER
AUG/1989
F-3
52 .242-17
GOVERNMENT DELAY OF WORK
APR/1984
F-4
52 .247-34
F O.B. DESTINATION
NOV/1991
F-5
52 .247-48
F O.B. DESTINATION— EVIDENCE OF SHIPMENT
FEB/1999
F-6
252 .211-7006
RADIO FREQUENCY IDENTIFICATION
FEB/2007
       
F-7
252 .211-7003
ITEM IDEN"TIFICATION AND VALUATION
AUG/2008

 
(a) Definitions. As used in this clause
 
"Automatic identification  device" means a device, such as a reader or
interrogator, used to retrieve data encoded on machine-readable media.
 
"Concatenated unlque item identifier" means


(1) For items that are serialized within the enterprise identifier, the linking
together of the unique identifier data elements in order of the lSSUlng agency
code, enterprise identifier, and unique serial number within the enterprise
identifier; or
 
(2) For items that are serialized within the original part, lot, or batch
number, the linking together of the unlque identifier data elements in order of
the issuing agency code; enterprise identifier; original part, lot, or batch
number; and serial number within the original part, lot, or batch number.
 
"Data qualifier" means a specified character  (or string of characters)  that
immediately precedes a data field that defines the general category or intended
use of the data that follows.
 
"DoD recognized unique identification  equivalent" means a unique identification
method that is in commercial use and has been recognized by DoD. All DoD
recognized unique identification  equivalents are listed at
http://www.acq.osd mil/dpap/pdi/uid/iuid_equivalents.html.
 
"DoD unique item identification" means a system of marking items delivered to
DoD with unique item identifiers that have machine­ readable data elements to
distinguish an item from all other like and unlike items. For items that are
serialized within the enterprise identifier, the unique item identifier shall
include the data elements of the enterprise identifier and a unique serial
number. For items that are serialized within the part, lot, or batch number
within the enterprise identifier, the unique item identifier shall include the
data elements of the enterprise identifier; the original part, lot, or batch
number; and the serial number.
 
"Enterprise" means the entity (e.g., a manufacturer  or vendor) responsible for
assigning unique item identifiers to items. "Enterprise identifier" means a code
that is uniquely assigned to an enterprise by an issuing agency.
 
"Governments unit acquisition cost" means
 
(1) For fixed-price type line, subline, or exhibit line items, the unit price
identified in the contract at the time of delivery;
 
(2) For cost-type or undefinitized  line, subline, or exhibit line items, the
Contractors estimated fully burdened unit cost to the Government at the time of
delivery; and
 
(3) For items produced under a time-and-materials contract, the Contractors
estimated fully burdened unit cost to the Government at the time of delivery.


"Issuing agency" means an organization  responsible for assigning a
non-repeatable  identifier to an enterprise  (i.e., Dun &   Bradstreets Data
Universal Numbering System (DUNS) Number, GS1 Company Prefix, or Defense
Logistics Information System (DLIS) Commercial and Government Entity (CAGE)
Code).
 
"Issuing agency code" means a code that designates the registration  (or
controlling) authority for the enterprise identifier. "Item" means a single
hardware article or a single unit formed by a grouplng of
subassemblies,  components, or constituent parts.
 
"Lot or batch number" means an identifying number assigned by the enterprise  to
a designated group of items, usually referred to as either a lot or a batch, all
of which were manufactured under identical conditions.
 
"Machine-readable"  means an automatic identification  technology media, such as
bar codes, contact memory buttons, radio frequency identification,  or optical
memory cards.

 
 

--------------------------------------------------------------------------------

 
 
 
Reference No. of Document Being Continued
Page 14 of 36
CONTINUATION SHEET      
PIIN/SIIN  SPRDLl-12-C-0023
MOD/AMD
 
Name of Offeror or Contractor:   OPTEX SYSTEMS, INC.

 
"Original  part  number" means a combination of numbers or  letters assigned  by
the enterprise  at  item creation  to a class  of  items with the same form,
fit, function, and interface.
 
"Parent item" means the item assembly, intemediate component, or subassembly
that has an embedded item with a unique item identifier or DoD recognized unique
identification equivalent.
 
"Serial number within the enterprise identifier" means a combination of numbers,
letters, or symbols assigned by the enterprise to an item that provides for the
differentiation of that item from any other like and unlike item and is never
used again within the enterprise.
 
"Serial number within the part, lot, or batch number" means a combination of
numbers or letters assigned by the enterprise to an item that provides for the
differentiation of that item from any other like item within a part, lot, or
batch number assignment.
 
"Serialization within the enterprise identifier" means each item produced is
assigned a serial number that is unlque among all the tangible items produced by
the enterprise and is never used again. The enterprise is responsible for
ensuring unique serialization within the enterprise identifier.
 
"Serialization within the part, lot, or batch number" means each item of a
particular part, lot, or batch number is assigned a unlque serial number within
that part, lot, or batch number assignment. The enterprise is responsible for
ensurlng unlque serialization within the part, lot, or batch number within the
enterprise identifier.
 
"Unique item identifier" means a set of data elements marked on items that is
globally unique and unambiguous.  The tem includes a concatenated unique item
identifier or a DoD recognized unique identification equivalent.
 
"Unique item identifier type" means a designator to indicate which method of
uniquely identifying a part has been used. The current list of accepted unique
item identifier types is maintained at
http://www.acq.osd.mil/dpap/pdi/uid/uii_types.html.

(b) The Contractor shall deliver all items under a contract line, subline, or
exhibit line item.
 
(c) Unique item identifier.
 
(1) The Contractor shall provide a unique item identifier for the following:
 
(i) All delivered items for which the Goverrrments unit acquisition cost is
$5,000 or more.
 
(ii) The following items for which the Governments unit acquisition cost is less
than $5,000:
 
Contract Line,
 
Subline, or
 
Exhibit Line Item Number
Item Description

 
  N/A__________
 
(iii) Subassemblies,  components, and parts embedded within delivered items as
specified in Attachment Number N/A.
 


(2) The unique item identifier and the component data elements of the DoD unique
item identification  shall not change over the life of the item.
 
(3) Data syntax and semantics of unique item identifiers. The Contractor shall
ensure that
 
(i) The encoded data elements  (except issuing agency code) of the unique item
identifier are marked on the item using one of the following three types of data
qualifiers, as determined by the Contractor:

 
(A) Application  Identifiers  (Ais) (Format Indicator 05 of ISO/IEC
International  Standard 15434), in accordance with ISO/IEC
International  Standard 15418, Information Technology  EAN/UCC
Application  Identifiers and Fact Data Identifiers and Maintenance and ANSI MH
10.8.2 Data Identifier and Application Identifier Standard.
 
(B) Data Identifiers  (Dis) (Format Indicator 06 of ISO/IEC
International  Standard 15434), in accordance with ISO/IEC International 
Standard 15418, Infomation Technology  EAN/UCC Application  Identifiers and Fact
Data Identifiers and Maintenance and ANSI MH 10.8.2 Data Identifier and
Application  Identifier Standard.


(C) Text Element Identifiers  (TEis) (Format Indicator 12 of ISO/IEC
International  Standard 15434), in accordance with the Air
 
Transport Association  Common Support Data Dictionary;  and

 
 

--------------------------------------------------------------------------------

 
 
 
Reference No. of Document Being Continued
Page 15 of 36
CONTINUATION SHEET      
PIIN/SIIN  SPRDLl-12-C-0023
MOD/AMD
 
Name of Offeror or Contractor:   OPTEX SYSTEMS, INC.

 
(ii) The encoded data elements of the unique item identifier conform to the
transfer structure, syntax, and coding of messages and data formats specified
for Format Indicators 05, 06, and 12 in ISO/IEC International  Standard 15434,
Information Technology  Transfer Syntax for High Capacity Automatic Data Capture
Media.
 
(4) Unique item identifier.
 
(i) The Contractor shall
 
(A) Determine whether to
 
(1) Serialize within the enterprise identifier;
 
(2) Serialize within the part, lot, or batch number; or
 
(3) Use a DoD recognized unique identification  equivalent; and
 
(B) Place the data elements of the unique item identifier  (enterprise
identifier; serial number; DoD recognized unique identification  equivalent; and
for serialization  within the part, lot, or batch number only: original part,
lot, or batch number) on items requiring marking by paragraph  (c)(1) of this
clause, based on the criteria provided in the version of
MIL-STD-130,  Identification Marking of U.S. Military Property, cited in the
contract Schedule.
 
(ii) The issuing agency code
 
(A) Shall not be placed on the item; and
 
(B) Shall be derived from the data qualifier for the enterprise  identifier.
 
(d) For each item that requires unique item identification  under
paragraph  (c)(1)(i) or (ii) of this clause, in addition to the information
provided as part of the Material Inspection and Receiving Report specified
elsewhere in this contract, the Contractor  shall report at the time of
delivery, either as part of, or associated with, the Material Inspection and
Receiving Report, the following information:
 
(1) Unique item identifier.
 
(2) Unique item identifier type.
 
(3) Issuing agency code (if concatenated unlque item identifier is used).
 
(4) Enterprise identifier  (if concatenated unique item identifier is used).
 
(5) Original part number  (if there is serialization within the original part
number).
 
(6) Lot or batch number (if there is serialization within the lot or batch
number).
 
(7) Current part number (optional and only if not the same as the original part
number).
 
(8) Current part number effective date (optional and only if current part number
is used).
 
(9) Serial number (if concatenated unique item identifier lS used).
 
(10) Governments unit acquisition cost.
 
(11) Unit of measure.
 
(e) For embedded subassemblies,  components, and parts that require DoD unique
item identification  under paragraph  (c)(1)(iii) of this clause, the Contractor
shall report as part of, or associated with, the Material Inspection and
Receiving Report specified elsewhere in this contract, the following
information:
 
(1) Unique item identifier of the parent item under paragraph  (c)(1) of this
clause that contains the embedded subassembly,  component, or part.
 
(2) Unique item identifier of the embedded subassembly,  component, or part.
 
(3) Unique item identifier type.**
 
 
 

--------------------------------------------------------------------------------

 
 
 
Reference No. of Document Being Continued
Page 16 of 36
CONTINUATION SHEET      
PIIN/SIIN  SPRDLl-12-C-0023
MOD/AMD
 
Name of Offeror or Contractor:   OPTEX SYSTEMS, INC.

 
(4) Issuing agency code (if concatenated unique item identifier is used).**
 
(5)  Enterprise identifier  (if  concatenated  unique item identifier is
used).**
 
(6) Original part number  (if there is serialization within the original part
number)
 
(7)  Lot  or  batch  number (if  there is  serialization  within the lot or
batch number).**
 
(8) Current part number (optional and only if not the same as the original part
number)
 
(9) Current part number effective date (optional and only if current part number
is used).**
 
(10) Serial  number (if  concatenated unique item identifier is used).**
 
(11) Description.
 
**  Once per item.
 
(f) The Contractor  shall submit the information required by paragraphs  (d) and
(e) of this clause in accordance with the data submission procedures at
 
http://www acq.osd.mil/dpap/pdi/uid/data_submission_information.html.
 
(g) Subcontracts.  If the Contractor acquires by subcontract, any item(s) for
which unique item identification  lS required in accordance with
paragraph  (c)(1) of this clause, the Contractor shall include this clause,
including this paragraph  (g), ln the applicable subcontract(s).
 
(End of clause)


F-8
52.242-4022
DELIVERY SCHEDULE
SEP/2008
 
(TACOM)
   



(a) Delivery under this contract must conform to the required schedule specified
below, unless acceleration  is acceptable.
 
(b) DEFINITIONS:
 
(1) DAYS means the number of days after the date of contract award when you must
deliver the stated quantity (QTY) of supplies.
 
(2) DELIVERY is defined as follows:
 
FOB Origin- Contractor is required to deliver its shipment as provided in FAR
52.247-29(a)(1)-(4) by the time specified in the individual contract; or
 
FOB Destination- Contractor is required to deliver its shipment as provided in
FAR 52.247-34(a)(1)-(2) by the time specified in the individual contract. The
contractor must take into consideration  the length of time necessary to deliver
its shipment to the destination designated ln the contract, to ensure that the
item reaches its destination by the time reflected in the contract.
 
(c)  The Government  requlres delivery to be made according to the following
schedule:


(1) GOVERNMENT REQUIRED DELIVERY SCHEDULE WITH FIRST ARTICLE TEST (FAT)


ITEM NO.
QTY
WITHIN DAYS AFTER DATE OF CONTRACT AWARD
0001AA
52
330



(2) GOVERNMENT REQUIRED DELIVERY SCHEDULE IF THERE IS NO FIRST ARTICLE TEST
(FAT), OR IF FAT IS WAIVED


ITEM NO.
QTY
WITHIN DAYS AFTER DATE OF CONTRACT AWARD
0001AA
52
15 0


 
 

--------------------------------------------------------------------------------

 
 
 
Reference No. of Document Being Continued
Page 17 of 36
CONTINUATION SHEET      
PIIN/SIIN  SPRDLl-12-C-0023
MOD/AMD
 
Name of Offeror or Contractor:   OPTEX SYSTEMS, INC.

 
(d) Accelerated delivery schedule IS acceptable.
 
(e) If an accelerated delivery schedule is not acceptable,  the required
delivery schedule above will apply.  If it is acceptable, you may propose an
accelerated delivery schedule at no additional cost; fill in the
appropriate  information here:
 
(1) OFFERORS PROPOSED ACCELERATED DELIVERY SCHEDULE WITH FIRST ARTICLE TEST
(FAT)


ITEM
NO.
QTY
WITHIN DAYS AFTER DATE OF CONTRACT AWARD



(2) OFFERORS PROPOSED ACCELERATED DELIVERY SCHEDULE WITHOUT FIRST ARTICLE TEST
(FAT), or IF FAT IS WAIVED
 
ITEM
NO.
QTY
WITHIN DAYS AFTER DATE OF CONTRACT AWARD

 
[End of Clause]


F-9
52.247-4009
DELIVERY OF SUPPLIES FROM FOREIGN FIRMS TO U.S. PORT OF ENTRY
AUG/2003
 
(TACOM)
   

 


This clause applies only to foreign firms when shipments are required to
destinations within the Continental United States (CONUS).
 
(1) The F.O.B. point for this acquisition  is DESTINATION.  You must arrange and
pay for (i) transportation  to the U.S. port of entry, (ii) port
handling,  (iii) customs clearance, and (iv) all transportation  from the port
of entry to the consignee(s)  listed in this solicitation.
 
(2) Acceptance will be at destination  if the awardee lS an OCONUS (Outside
Continental United States) foreign firm.
 
(3)  Identification  of shipment. The Contractor must insure that all shipments
be clearly marked in accordance with MIL-STD- 129 and other marking requirements
specified in the Schedule. The Duty-Free Entry clauses in this contract contain
instructions on the documentation  required to accompany the shipment for
duty-free entry.
 
(4) Notification  of Shipment. The Contractor shall send electronic
notification  to the Procuring Contracting Officer (PCO) when shipment is made,
which includes the following information:
 
(i) Mode of transportation,  carrier, bill of lading number, customs broker (if
any), and estimated time of arrival of materiel at OCONUS port authority
 
(ii)  Mode of transportation,  carrier, bill of lading number, and estimated
dates for pick-up from CONUS port authority and delivery to final destination.
 
(5) You assume all responsibility  for risk of loss or damage to the supplies
until received at the destination.  See the clause entitled RESPONSIBILITY  FOR
SUPPLIES (FAR 52.246-16).
 
[End of Clause]


F-10
52.247-4017
DEPOT ADDRESS FOR THE APPLICABLE MODE OF SHIPMENTS:
IN-THE-CLEAR 
NOV/2009
 
(TACOM)
ADDRESSES
   

 
Rail/
MILSTRIP
     
Motor
Address
Rail
Motor
Parcel Post
_g_1,
QQQ —
hii2TQ_;_
il2...T_Q_:_
.!1.§i.l T_Q_;_
         
206721/
W25G1U
Transportation Officer Defense Dist Depot
Transportation Officer Defense Dist Depot
Transportation Officer Defense Dist Depot
209405
 
Susquehanna
Susquehanna
Susquehanna
   
New Cumberland, PA
New Cumberland, PA
New Cumberland, PA 17070-5001


 
 

--------------------------------------------------------------------------------

 
 
 
Reference No. of Document Being Continued
Page 18 of 36
CONTINUATION SHEET      
PIIN/SIIN  SPRDLl-12-C-0023
MOD/AMD
 
Name of Offeror or Contractor:   OPTEX SYSTEMS, INC.

 
NOTE:  All deliveries  to New Cumberland MUST be scheduled at least 10 days
prior to the delivery date.  The carrler or contractor must call the New
Cumberland DDSP customer service number, 800-307-8496 and provide the following
information:  contract number, item name, National Stock Number, total weight
and cube, and vendor.  All shipments to this MILSTRIP address code (W25GlU) are
for mission stock and they will need to know that as well, but if you have
instructions  from the Contracting Officer to use MILSTRIP address code W25N14
instead, you must inform the appointment-taker that the delivery is for
Consolidation and Containerization Point (CCP) stock.
 
Appointments
 for FOB Origin shipments should be coordinated with DCMA Transportation.


875670/
W62G2T
Transportation Officer
Transportation Officer
Transportation Officer
875675
 
XU Def Dist Depot
XU Def Dist Depot
Dist Depot San Joaquin
   
San Joaquin
San Joaquin
P 0 Box 96001
   
25600 S Chrisman Rd
25600 S Chrisman Rd
Stockton, CA 95296-0130
   
Rec Whse 10
Rec Whse 10
     
Tracy, Ca 95376-5000
Tracy, Ca 95376-5000
           
471995/
W31G1Z
Transportation Officer
Transportation Officer
Transportation Officer
471996
 
Armiston Army Depot,
Anniston Army Depot,
Armiston Army Depot,
   
Bynum, AL
Bynum, AL
Armiston, AL 36201-5021
         
209741/
W25G1R
Transportation Officer
Transportation Officer
Transportation Officer
209770
 
Letterkenny Army Depot,
Letterkenny Army Depot,
Letterkenny Army Depot,
   
Culbertson, PA
Chambersburg, PA
Chambersburg, PA 17201-4150
         
661136/
W45G19
Transportation Officer
Transportation Officer
Transportation Officer
661157
 
Red River Army Depot,
Red River Army Depot,
Red River Army Depot,
   
Defense, TX
Texarkana, TX
Texarkana, TX 75507-5000

 
NOTE:  Drivers must schedule an appointment  for delivery at least 24 hours in
advance.  Deliveries will be scheduled for Monday-Friday,
 
0700-1300.  E-mail or fax the PCO at CML (903)334-2208 or CML
(903)334-2881.  POC's are available Monday-Saturday,  0700-1730 with the
exception of government holidays.  For directions, please call CML
(903)334-3060.  Trucks enter through the commercial carrier route entrance and
report to building 23 Truck Control 30 minutes prior to their scheduled
appoinbnent.  Carriers that arrive at Truck Control without appointments  will
be placed at the end of the day's schedule unless there is an earlier opening
and will be worked/unloaded as soon as possible.
 
POCs:  ddrt-appt@dla mil, Randy Cox, CML (903)334-2945, Randy.Cox@dla.mil;
Angela Carr, CML (903)334-4950 Angela.Carr@dla.mil; Jane
Haley, CML (903)334-4671 Jane.Haley@dla.mil; Darlene Phelps, CML (903)334-3818 Darlene.Phelps@dla.mil.
 
764538/
W67G23
Transportation Officer
Transportation Officer
Transportation Officer
764535
 
Tooele Army Depot,
Tooele Army Depot,
Tooele Army Depot,
   
Warner, UT
Tooele, UT
Tooele, UT 84074-5003

 
***SPLC indicates  tandard  £oint 1ocator Qode.

 
NQTThe     following is applicable 2TilY when so specified ln an individual
order or delivery increment:


This requirement is a depot replenishment buy, a portion of which is or may be
required to fill Direct Support System (DSS) requisitions.  Shipment shall be
made, as specified, to one or more of:

 
New Cumberland Army Depot
Red River Army Depot
Sharpe Army Depot


prlor to shipments to any other depots as may be designated.  When more than one
depot is designated for DSS shipments, priority shipments will be made equally
to each of the designated destinations.


[End of Clause]

 
 

--------------------------------------------------------------------------------

 
 
 
Reference No. of Document Being Continued
Page 19 of 36
CONTINUATION SHEET      
PIIN/SIIN  SPRDLl-12-C-0023
MOD/AMD
 
Name of Offeror or Contractor:   OPTEX SYSTEMS, INC.

 
SECTION G - CONTRACT ADMINISTRATION DATA



 
PRON/
         
LINE
AMS CD/
OBLG
     
OBLIGATED
l _!L
.!1l.ffi_____
.0ZbT_
.JQ_NQ_
b.QBH
 
b.!1Q1ITIT ____
OOOlAA
M112A243Ml
2
 
AA
 
1,152,272.20
 
SM2B1100000
                                 
TOTAL
1,152,272.20

 
ACCOUNTING CLASSIFICATION
 
OBLIGATED
         
b.!1Q1ITIT_
97
X4930AC9D 6D
26KB
S20113
 
$ 1 2 J1J JQ
                   
TOTAL
1,152,272.20

 
LINE
             
l _!L
ACRN
EDI/SFIS ACCOUNTING CLASSIFICATION    
OOOlAA
AA
97
OXOX4930AC9D
S20113
6DOOOOSM2B110000026KB
S20113
W56HZV




 
g
LQli ——————————— ill—————————
—— 1 ——
       
G-1
52.204-4011
PAYMENT INSTRUCTIONS FOR THE DEFENSE FINANCE AND ACCOUNTING SERVICE
OCT/2005
 
(TACOM)
(DFAS)
 

 
In accordance with DFARS PGI 204.7108, the contract shall be paid in accordance
with DFARS PGI 204.7108(d)(5),  line item specific by cancellation  date.
 
[End of Clause]
 
 
 

--------------------------------------------------------------------------------

 
 
CONTINUATION SHEET
Reference No. of Document Being Continued
  Page  20 of 36
       
PIIN/SIIN    SPRDLl-12-C-0023                     MOD/AMD
 

Name of Offeror or Contractor:  OPTEX SYSTEMS, INC.

--------------------------------------------------------------------------------

 
SECTION H - SPECIAL CONTRACT REQUIREMENTS


g          LQli ——————— 111 ———————  — 1 —
H-1
252.222-7006
RESTRICTIONS  ON THE USE OF MANDATORY ARBITRATION AGREEMENTS
DEC/2010
       
H-2
52.204-4005
REQUIRED USE OF ELECTRONIC CONTRACTING
SEP/2004

 
(a) All contract awards, modifications  and delivery orders issued by DLA Warren
will be issued electronically.   The contractor has the option to receive these
actions either via the Worldwide Web (WWW) or Electronic Data
Interchange  (EDI).  Many provisions/clauses that appear "by reference,' meaning
only clause titles and regulation site are listed; their full texts can be found
at the website http://farsite.hill.af.mil/


(b)  In order to be eligible to receive an award under this solicitation,  the
successful offeror must be registered with the Department of Defense  (DOD)
Central Contractor Registration  (CCR).  The CCR registration process may be
done electronically  at the World Wide Web (WWW) site: http://www.ccr.gov/(In
order to be registered to use EDI, you must use the long form for registration.
Certification  information,  including information on the EDI 838 TPP, must be
furnished to the Contracting Officer within 60 calendar days after contract
award to complete networking  requirements within the Government.)
 
(c) Worldwide Web Distribution.   The contractor will receive an electronic
Notice of the Award, Modification,  or Delivery Order Vla e-mail.  If you choose
the WWW option, you must download the file from the appropriate TACOM webpage:
 
Warren: http://contracting.tacom.army.mil/CFDATA/AWARDS/AWARD_RPT01.cfm
Rock Island: https://aais.ria.army.mil/AAIS/AWDINFO/index.htm
Picatinny: http://procnet.pica.army.mil/dbi/DynCED/award.cfm
Red River Army Depot:
http://www.redriver.army.mil/contractingframes/RecentAwardsDPD cfm
Anniston Army Depot: http://www.anadprocnet.army.mil/


(d)  Electronic Data Interchange.   If you choose to receive contract awards,
modifications  and delivery orders through EDI, they will be delivered
electronically  via the Federal Acquisition Network  (FACNET).  Federal Standard
Version 3050 of Standard X12 from the American National Standards Institute
(ANSI) will be used as the format for these electronic transactions.


(1) You must complete the EDI 838 Trading Partner Profile, and must agree (i) to
subcontract with a DoD certified VAN or Value Added Service (VAS) provider, or
(ii) to become DoD certified as a Value Added Network  (VAN).  The EDI 838
Training Partner Profile is contained ln the basic CCR registration  form and
includes portions of the registration form which are titled "Optional"


(2) You must select a VAN from the official DoD approved list.  DoD Certified
VANs are listed at http://www.acq.osd mil/dpap/ebiz/VANs.htm If your VAN is
later removed from the official list, or if you voluntarily drop your initially
selected VAN, then you must switch to a VAN that remains on the official DoD
approved list.  You must maintain an active account on a DoD approved VAN for
the entire duration of the contract, beginning no later than the 60th day after
award.


(e) Unless otherwise specified elsewhere in the contract, all data items you are
required to provide under this contract must be submitted
electronically.   Please go to the following webpage for detailed information
about submitting your offer electronically:
http://contracting.tacom.army.mil/acqinfo/ebidnotice.htm


(f) Additional information can be obtained by sending a message to:
 DAMI_acqcenweb@conus.army.mil  or by calling (586) 574-7059.


H-3
52.245-4500
DEMILITARIZATION AND TRADE SECURITY CONTROL REQUIREMENTS AND PROCEDURES
OCT/2006
 
TACOM LCMC
     
(RI)
   

 
I. Demil and Trade Security Controls  (TSCs) Summary:
 
A. This procurement  action has a demil and/or TSC consideration  requirement.
The demil and trade security control provisions  in this solicitation  implement
the policy and requirements of the Arms Export Control Act, 22 United States
Code (U.S.C.), Section 2778, the International Traffic in Arms
Regulations  (ITAR) at 22 Code of Federal Regulations  (CFR), Parts 120-130, the
Export Administration Regulations  (EAR), at 15 CFR 730-774 and the Export
Administration  Act. Regulatory  requirements and guidance are contained in
Federal Acquisition Regulation  (FAR) 45.6, Reporting, Redistribution,  and
Disposal of Contractor Inventory and Defense Federal Acquisition
Regulation  Supplement  (DFARS) 245.604, Restrictions  on Purchase or Retention
of Contractor  Inventory.
 
B. Demil and TSC policy is promulgated via Department of Defense  (DoD)
regulations and in the establishment  of contract requirements.
Accordingly,  the Governments  right to require demilitarization under this
clause is a contractual  right, subject to the authority and discretion of the
Procuring Contracting Officer (PCO). Therefore the PCO may or may not forward
Contractor demilitarization waiver request to the DoD Demilitarization Program
Manager for review and approval, even when there is certifiable Contractors
compliance with all existing TSC regulations. The walver approval process is
described in paragraph VII of this clause.
 
 
 

--------------------------------------------------------------------------------

 
 
CONTINUATION SHEET
Reference No. of Document Being Continued
  Page  21 of 36
       
PIIN/SIIN    SPRDLl-12-C-0023                     MOD/AMD
 

Name of Offeror or Contractor:  OPTEX SYSTEMS, INC.

--------------------------------------------------------------------------------

 
C. The DoD policy and requirements  for demil and TSCs are contained in the DoD
4160.21-M-1,  Demil and TSCs Manual. This manual is hereby incorporated by
reference, and its terms, conditions, and procedures are valid and enforceable
as contractual  requirements.  If there is a conflict between the Demil and TSCs
Manual and the Demil and TSC Clause herein, the Demil and TSCs Manual takes
precedence.
 
D. This contract requires the manufacture,  assembly, test,
maintenance,  repair, and/or delivery of military/defense items. This clause
sets forth the requirements  for the control and
corresponding  certification  and verification  of disposition of contract
excess property.
 
The requirements under this clause are applicable to any Contractor and/or Subcontractor who perform work under this contract. This
clause is a mandatory flow-down clause; accordingly, Contractor/Subcontractor
must include this clause in subcontracts for work under this solicitation  and
resulting contract.
 
E. The demil and TSC requirements apply to all materials and
property  (Government furnished equipment  (GFE)), special tools and special
test equipment, manufactured  parts in whatever stage of assembly, and
associated technical data including technical manuals, drawings, process sheets,
and working papers) bought, assembled, produced, or provided by the Government
under this contract regardless of the type of contract and regardless of who has
title to the material. The intent is to control military/defense items in
accordance with statutory and regulatory requirements. Bidders/offerors proposed
prices under this solicitation and any resulting contract should include any and
all cost(s) to comply with this clause and the Goverrrments demil and TSC
requirements.
 
F. In general, the demil requirements must be met upon completion of the
contract. For indefinite delivery contracts as defined by FAR 16.501-2, demil
requirements must be met upon the expiration of the potential contractual
performance period as described in section A of the contract and/or in section B
(the schedule) of the contract; or upon contract termination if the contract is
terminated earlier. Contractor(s)  awarded a contract with demil
requirements  shall be responsible for maintaining an inventory system capable
of recording, safeguarding and tracking all material, work in process,
components associated or related to the performance  of the contract for the
purpose  (not intended to be exclusive) of enabling the Contractor to fulfill
its demil obligations under this clause. The Contractor will provide a copy of
demil certificates  to the PCO within 30 days for inclusion in the contract
file.
 
G. Paragraph VIII. c. of this clause applies to the demil of excess U.S.
Goverrrment furnished equipment  (GFE)/technical data provided to a Contractor
in support of this contract; see excess GFE definition II. b. below. If the
Contractor  is not using GFE in performance of this contract, disregard this
paragraph.
 
H. The Contractor agrees that demil performed under this contract will be
conducted in accordance with this clause or DoD 4160.21-M-1, Demil and TSCs
Manual, and all demilitarized material will meet or exceed the definition of
scrap as defined by this clause.
 
II. Definitions:
 
A. Contract excess property is property of the type covered by this contract for
which the contractor does not claim payment or has been denied payment and all
GFE not returned to the Government upon completion of the contract. This
includes, but is not limited to, rejects and overruns. Contract excess
property  (whether title to the property is in the Government or not) includes
completed or partially completed parts, components,  subassemblies,  assemblies,
end items, special tools and test equipment, and all associated technical
manuals, technical data, packaging and labeling. Contract excess property shall
be controlled and final disposition determined by assigned demil code unless
waived by the DoD Demil PM.
 
B. Excess GFE is equipment/technical data provided by the U. S. Goverrrment to
the Contractor that the Contractor no longer needs to satisfy the contracts
requirements, which the Government does not want returned during or at the
completion of the contract.
 
C. Demilitarization is the act of destroying the military offensive and
defensive characteristics  inherent in certain types of equipment and material
to the degree necessary to preclude its restoration to a usable
condition.\-The  term includes mutilation,  dumping at sea, cutting, crushing,
shredding, melting, burning or alteration designed to prevent the further use of
this equipment and material for its originally  intended military purpose. It
applies equally to material in unserviceable  and serviceable condition.
 
D. Scrap is material that has no value except for its basic material content.
 
E. Munitions list item (MLI) is any item contained in the U. S. Munitions List,
22 CFR 120-130.
 
F. Commerce control list item (CCLI) is a multi-use  (military, commercial and
other strategic use) item under the jurisdiction of the Bureau of Export
Administration,  U. S. Department of Commerce, through the Export
Administration  Regulations,  15 CFR 730-774. The types of items on the CCL may
be commodities  (i. e., equipment, materials,  electronics),  software, or a
particular technology.
 
G. Trade security control  (TSC) is control procedures designed to preclude the
sale or shipment of Munitions List or Commerce Control List items to any entity
whose interests are inimical to those of the United States.  These controls are
also applicable  to such other selected entities as may be designated by the
Deputy Under Secretary of Defense  (Trade Security Policy).
 
 
 

--------------------------------------------------------------------------------

 
 
CONTINUATION SHEET
Reference No. of Document Being Continued
  Page  22 of 36
       
PIIN/SIIN    SPRDLl-12-C-0023                     MOD/AMD
 

Name of Offeror or Contractor:  OPTEX SYSTEMS, INC.

--------------------------------------------------------------------------------

 
H. Commercial type property is material, equipment, software, or technology not
generally considered  to be unique and peculiar to DoD and possessing commercial
marketability.


I. Significant military equipment  (SME) is material for which special export
controls are warranted because of their capacity for substantial military
utility or capability. Items designated as SME require worldwide demil as
prescribed  in DoD 4160.21-M-1,  Demil and TSCs Manual, appendix 4.


J. Ammunition,  explosives, and dangerous articles  (AEDA) is any substance that
by its composition and chemical characteristics, alone or when combined with
another substance, is or becomes an explosive or propellant or is hazardous or
dangerous to personnel, animal or plant-life,  structures, equipment or the
environment as a result of blast, fire, fragment, radiological or toxic
effects.  AEDA is not a criterion for demil.  AEDA items not on the Munitions
List would be coded A or Q.


III. Applicability:
 
This solicitation/contract is for the production of MLis or CCLis and contract
excess may require demil and TSCs. This clause is applicable to prime and
Subcontractors.
 
IV. Contractor Demil and TSCs:
 
A. The Contractor will demil and apply TSCs as required on all contract excess
property as dictated by the Government assigned demil code and its definition
and the demilitarization and trade security controls matrix in paragraph IX of
this clause. Demil codes and definitions can be accessed per paragraph VIII of
this clause.
 
B. The Contractor will contact the PCO for declassification, safety and demil
instructions  for contract excess property with an assigned demil code of  P, F,
or G.
 
C. The Contractor will demil all associated excess technical data.
 
V. Demil Certification and Verification  (DC&V):
 
A. During or upon completion of manufacturing  under this contract, the prime
Contractor shall notify the PCO in a timely manner that a Goverrrment
representative  is required to witness demil of contract excess property
produced under this contract whether the prime Contractor or a Subcontractor  is
performing the demil.
 
B. Subcontractors  shall notify the prime Contractor in a timely manner who
shall notify the PCO that a Goverrrment representative  is required to witness
demil of contract excess property produced under this contract.
 
C. The Goverrrment Quality Assurance Representative  (QAR) will forward all
demil certificates and the final DD Form 250 to the PCO so that final payment
can be made.  The PCO will not release the final DD Form 250 for payment unless
all pertinent demilitarization certificates  from all prime and
subcontractors  involved have been received. If the Contractor  is using the
Wide Area Workflow  (WAWF) Receipt-Acceptance system, the QAR will ensure all
demil certificates  are attached to the final WAWF Receiving Report before
accepting the shipment. The Demil Certification and Verification  Certificate
will become part of the contract file.
 
D. A Contractors  representative  certifies and a technically qualified U.S.
Government QAR (United States citizen) is designated as the U.S. Government
official responsible for executing the Demil verification unless another U.S.
Government official is designated ln writing by the PCO. Both shall actually
witness the demil; and both shall sign and date the DA Form 7579 available at
http://www.apd.army mil/.
 
VI. Demil Waivers:
 
A. The Contractor may request a demil waiver for contractual requirements.
However, any waiver must be predicated upon disposition of material in a manner
that is consistent with the guidelines and intent of applicable demil and TSC
laws and regulations.  All requests for demil waivers must be submitted in
writing through the PCO and the Armys Demil PM to the DoD Demil PM. Waiver
request must be approved prior to Contractor disposition of any contract excess
property and prior to the release of final DD Form 250 for payment. All waiver
requests must specify the items, quantity, proposed disposition of the material,
and any additional terms. If written approval of the request for a demil waiver
is not granted within 45 days of submission, the demil request shall be deemed
disapproved.   The Contractor is not entitled to demil waiver. Contact the PCO
for additional specific guidance.
 
B. When a demil waiver is approved, all packaging and Government property
containing non-removable markings shall have these markings permanently
obliterated before any non-demilitarized disposition.
 
VII. Disputes- any disputes concerning  this clause shall be addressed in
accordance with the Disputes clause in this solicitation/contract.
 
VIII. Contractor Access and Identification  of Demilitarization Requirements:
 
 
 

--------------------------------------------------------------------------------

 
 
CONTINUATION SHEET
Reference No. of Document Being Continued
  Page  23 of 36
       
PIIN/SIIN    SPRDLl-12-C-0023                     MOD/AMD
 

Name of Offeror or Contractor:  OPTEX SYSTEMS, INC.

--------------------------------------------------------------------------------

 
A. Contractors will identify demilitarization requirements by accessing the
assigned demilitarization code via the Internet using the following steps:
 
1.  Logon to Army Electronic Product Support (AEPS) Website
https://aeps.ria.army.mil/. This displays the U.S. Army Materiel Command Army
Electronic Product Support Website entrance portal.
2.  Click on Accept. This displays the Public Applications page.
3.  If you have an AEPS account, go to step 4 below. First time users, click on
How to Enter AEPS and then follow instructions  for Goverrrment Contractors  to
establish an AEPS account.
4.  Click on Enter AEPS and enter your UseriD and Password.
5.  Under Popular Applications,  click on Contractor Demil Code Query which
displays an interactive searchable database containing all part numbers that
have been assigned a National Stock Number (NSN) in the FLIS.
6.  Click on the icon Demilitarization Code Definitions provided on this web
page. Print these definitions  for future reference and close the screen.
 
B. The Contractors demilitarization requirement:
 
1.  The Contractors demilitarization requirement is based on the
demilitarization code (A, B, C, D, E, F, G, P or Q) assigned to the property and
its corresponding  definition.
2.
 Identify the current demilitarization code assigned by entering the part number (PIN) or National Item Identification
 Number (NIIN) of the property in question and click on Enter.
 
Note: If an NSN has NOT been assigned to the property in question, the
demilitarization code for the property is not in this database. Contact the PCO
for the demilitarization requirements  for property if the demilitarization code
could not be identified in this database.
 
3.  Result will be the current demilitarization code.
 Match the demilitarization code with its definition.  Demilitarize excess
property ln accordance with the demilitarization code definition.
 
C. Due to numerous variables, the Goverrrment may not know which disposal option
is most advantageous  for GFE until the end of the contract.  Three GFE disposal
options available to the Government are:
 
Option 1:
1.  Have the Contractor demilitarize  the excess GFE per the assigned
demilitarization code.
2.  The cost of Contractor demilitarization will be negotiated.
3.  The PCO will provide the Contractor with the pertinent demilitarization
instructions  for property without codes assigned.
4.  The PCO will ensure that demilitarization certification and verification  is
properly documented.


Option 2:
1.  Abandon or sell the excess GFE and transfer the title to the Contractor.
2.  Prior to the Government transferring  the title of demilitarized  or
un-demilitarized excess GFE and regardless of its serviceability,  all TSC laws
must be satisfied.  Therefore, the Contractor must be in possesslon of an
approved end use certificate (EUC), DLA Form 1822, before the Goverrrment
transfers title to the property.
3.  The EUC is the U.S. Government's instrument to ensure the Contractor is
aware of and agrees to assume the responsibility  for future TSC requirements
and demilitarization cost and liabilities for the excess GFE.  The
demilitarization and TSC requirements  for MLI/CCLE do not diminish over
time.  For complete TSC requirements,  see paragraph IX of this clause and DoD
4160.21-M-1, Demilitarization and TSCs Manual.
4.  Contractors and other persons must obtain the permission of the PCO prior to
any subsequent disposition or sale.  Any subsequent disposition or sale will be
accomplished  in accordance with DoD 4160.21-M-1,  Demilitarization and TSCs
Manual.
 
Option 3:
The Contractor returns excess GFE to the Government's control for disposal and
the Government ensures adequate disposal occurs per DoD
4160.21-M-1,  Demilitarization and TSCs Manual.


IX. Demilitarization and Trade Security Controls Matrix


T  l  J
lli   ri   i  _@Q   Q  lli   ri   i  _@Q
liY   Q  §  g  QL
 
g g -  lii   k-    lri
 

 

   
Demil Code
 
Demil Req'd
 
No Demil Req'd
 
TSC Required
Non-MLI/or Non-CCLI
 
A Commercial
     
X
   
MLI-Non-SME
 
B
     
X
 
X EUC DLA Form 1822
MLI/SME
 
C
 
X
     
X EUC DLA Form 1822
MLI/SME
 
D
 
X
     
X EUC DLA Form 1822
MLI/Non-SME
 
E
 
X
     
X EUC DLA Form 1822
MLI/SME
 
F
 
X
     
X EUC DLA Form 1822
MLISME
 
G
 
X
     
X EUC DLA Form 1822
MLI/SME
 
P
 
X
     
X EUC DLA Form 1822
EAR/CCLI
 
Q Dual Use/Commercial
     
X
 
X EUC DLA Form 1822
HS7144
               

 
(End of clause)
 
 
 

--------------------------------------------------------------------------------

 
 
CONTINUATION SHEET
Reference No. of Document Being Continued
  Page  24 of 36
       
PIIN/SIIN    SPRDLl-12-C-0023                     MOD/AMD
 

Name of Offeror or Contractor:  OPTEX SYSTEMS, INC.

--------------------------------------------------------------------------------

SECTION I - CONTRACT CLAUSES

  g            LQli
--------------------------------------------- ill
---------------------------------------------
---- 1 ----
I-1
52.202-1
DEFINITIONS
JUL/2004
I-2
52.203-3
GRATUITIES
APR/1984
I-3
52.203-5
COVENANT AGAINST CONTINGENT FEES
APR/1984
I-4
52.203-6
RESTRICTIONS ON SUBCONTRACTOR SALES TO THE GOVERNMENT
SEP/2006
I-5
52.203-7
ANTI-KICKBACK PROCEDURES
OCT/2010
I- 6
52.203-8
CANCELLATION, RECISSION, AND RECOVERY OF FUNDS FOR ILLEGAL OR IMPROPER ACTIVITY
JAN/1997
I-7
52.203-10
PRICE OR FEE ADJUSTMENT FOR ILLEGAL OR IMPROPER ACTIVITY
JAN/1997
I- 8
52.203-12
LIMITATION ON PAYMENTS TO INFLUENCE CERTAIN FEDERAL TRANSACTIONS
OCT/2010
I- 9
52.204-4
PRINTED OR COPIED DOUBLE-SIDED ON RECYCLED PAPER
AUG/2000
I-10
52.204-7
CENTRAL CONTRACTOR REGISTRATION
APR/2008
I-11
52.204-10
REPORTING EXECUTIVE COMPENSATION AND FIRST-TIER SUBCONTRACT AWARDS
JUL/2010
I-12
52.209-6
PROTECTING THE GOVERNMENT'S INTEREST WHEN SUBCONTRACTING WITH CONTRACTORS
DEBARRED, SUSPENDED, OR PROPOSED FOR DEBARMENT
DEC/2010
I-13
52.211-5
MATERIAL REQUIREMENTS
AUG/2000
I-14
52.211-15
DEFENSE PRIORITY AND ALLOCATION REQUIREMENTS
APR/2008
I-15
52.215-2
AUDIT AND RECORDS--NEGOTIATIONS
OCT/2010
I-16
52.215-8
ORDER OF PRECEDENCE--UNIFORM CONTRACT FORMAT
OCT/1997
I -17
52.215-10
PRICE REDUCTION FOR DEFECTIVE CERTIFIED COST OR PRICING DATA
AUG/2011
I -18
52.215-12
SUBCONTRACTOR CERTIFIED COST OR PRICING DATA
OCT/2010
I-19
52.215-14
INTEGRITY OF UlHT PRICES
OCT/2010
I -2 0
52.215-15
PENSION ADJUSTMENTS AND ASSET REVERSIONS
OCT/2010
I -21
52.215-18
REVERSION OR ADJUSTMENT OF PLANS FOR POSTRETIREMENT BENEFITS (PRE) OTHER THAN
PENSIONS
JUL/2005
I -22
52.215-23
LIMITATIONS ON PASS-THROUGH CHARGES
OCT/2009
I -23
52.219-8
UTILIZATION OF SMALL BUSINESS CONCERNS
JAN/2011
I -24
52.222-1
NOTICE TO THE GOVERNMENT OF LABOR DISPUTES
FEB/1997
I -25
52.222-19
CHILD LABOR--COOPERATION WITH AUTHORITIES AND REMEDIES
JUL/2010
I -2 6
52.222-20
WALSH-HEALEY PUBLIC CONTRACTS ACT
OCT/2010
I -2 7
52.222-21
PROHIBITION OF SEGREGATED FACILITIES
FEB/1999
I -2 8
52.222-26
EQUAL OPPORTUNITY
MAR/2007
I -2 9
52.222-35
EQUAL OPPORTUNITY FOR VETERANS
SEP/2010
I -3 0
52.222-36
AFFIRMATIVE ACTION FOR WORKERS WITH DISABILITIES
OCT/2010
I -31
52.222-37
EMPLOYMENT REPORTS ON VETERANS
SEP/2010
I -32
52.222-40
NOTIFICATION OF EMPLOYEE RIGHTS UNDER THE NATIONAL LABOR RELATIONS ACT
DEC/2010
I -33
52.222-50
COMBATING TRAFFICKING IN PERSONS
FEB/2009
I -34
52.222-54
EMPLOYMENT ELIGIBILITY VERIFICATION
JAN/2009
I -35
52.223-6
DRUG-FREE WORKPLACE
MAY/2001
I -3 6
52.223-14
TOXIC CHEMICAL RELEASE REPORTING
AUG/2003
I -3 7
52.223-18
CONTRACTOR POLICY TO BAN TEXT MESSAGING WHILE DRIVING
SEP/2010
I -3 8
52.225-13
RESTRICTIONS ON CERTAIN FOREIGN PURCHASES
JUN/2008
I -3 9
52.227-1
AUTHORIZATION AND CONSENT
DEC/2007
I-40
52.227-2
NOTICE AND ASSISTANCE REGARDING PATENT AND COPYRIGHT INFRINGEMENT
DEC/2007
I-41
52.229-3
FEDERAL, STATE, AND LOCAL TAXES
APR/2003
I-42
52.232-1
PAYMENTS
APR/1984
I-43
52.232-8
DISCOUNTS FOR PROMPT PAYMENT
FEB/2002
I-44
52.232-11
EXTRAS
APR/1984
I-45
52.232-17
INTEREST
OCT/2010
I-46
52.232-23
ASSIGNMENT OF CLAIMS (JAN 1986) -- ALTERNATE (APR 1984)
APR/1984
I -4 7
52.232-25
PROMPT PAYMENT
OCT/2008
I -48
52.232-33
PAYMENT BY ELECTRONIC FUNDS TRANSFER--CENTRAL CONTRACTOR REGISTRATION
OCT/2003
I-49
52.233-1
DISPUTES
JUL/2002
I-50
52.233-3
PROTEST AFTER AWARD
AUG/1996
I -51
52.233-4
APPLICABLE LAW FOR BREACH OF CONTRACT CLAIM
OCT/2004
I -52
52.242-13
BANKRUPTCY
JUL/1995
I -53
52.243-1
CHANGES--FIXED PRICE
AUG/1987
I -54
52.244-5
COMPETITION IN SUBCONTRACTING
DEC/1996
I -55
52.244-6
SUBCONTRACTS FOR COMMERCIAL ITEMS
DEC/2010
I-56
52.246-23
LIMITATION OF LIABILITY
FEB/1997
I-57
52.247-63
PREFERENCE FOR U.S.-FLAG AIR CARRIERS
JUN/2003
I-58
52.247-68
REPORT OF SHIPMENT (REPSHIP)
FEB/2006

 
 
 

--------------------------------------------------------------------------------

 
 
CONTINUATION SHEET
Reference No. of Document Being Continued
  Page  25 of 36
       
PIIN/SIIN    SPRDLl-12-C-0023                     MOD/AMD
 

Name of Offeror or Contractor:  OPTEX SYSTEMS, INC.

--------------------------------------------------------------------------------

 

  g            LQli 
--------------------------------------------- ill
---------------------------------------------
---- 1 ----
I-59
52.248-1
VALUE ENGINEERING
OCT/2010
I-60
52.249-2
TERMINATION FOR CONVENIENCE OF THE GOVERNMENT (FIXED-PRICE)
MAY/2004
I-61
52.249-8
DEFAULT (FIXED-PRICE SUPPLY AND SERVICE)
APR/1984
I-62
52.253-1
COMPUTER GENERATED FORMS
JAN/1991
I-63
252.203-7000
REQUIREMENTS RELATING TO COMPENSATION OF FORMER DOD OFFICIALS
JAN/2009
I-64
252.203-7001
PROHIBITION ON PERSONS CONVICTED OF FRAUD OR OTHER DEFENSE-CONTRACT- RELATED
FELONIES
DEC/2008
I-65
252.203-7002
REQUIREMENT TO INFORM EMPLOYEES OF WHISTLEBLOWER RIGHTS
JAN/2009
I-66
252.204-7000
DISCLOSURE OF INFORMATION
DEC/1991
I -6 7
252.204-7003
CONTROL OF GOVERNMENT PERSONNEL WORK PRODUCT
APR/1992
I -6 8
252.204-7006
BILLING INSTRUCTIONS
OCT/2005
I-69
252.204-7008
EXPORT-CONTROLLED ITEMS
APR/2010
I-70
252.205-7000
PROVISION OF INFORMATION TO COOPERATIVE AGREEMENT HOLDERS
DEC/1991
I-71
252.209-7004
SUBCONTRACTING WITH FIRMS THAT ARE OWNED OR CONTROLLED BY THE GOVERNMENT OF A
TERRORIST COUNTRY
DEC/2006
I-72
252.215-7000
PRICING ADJUSTMENTS
DEC/1991
I-73
252.215-7002
COST ESTIMATING SYSTEM REQUIREMENTS
MAY/2011
I-74
252.225-7001
BUY AMERICAN ACT AND BALANCE OF PAYMENTS PROGRAM
JAN/2009
I-75
252.225-7002
QUALIFYING COUNTRY SOURCES AS SUBCONTRACTORS
APR/2003
I-76
252.225-7006
QUARTERLY REPORTING OF ACTUAL CONTRACT PERFORMANCE OUTSIDE THE UNITED STATES
OCT/2010
I-77
252.225-7007
PROHIBITION ON ACQUISITION OF UNITED STATES MUNITIONS LIST ITEMS FROM COMMUNIST
CHINESE MILITARY COMPANIES
SEP/2006
I-78
252.225-7009
RESTRICTION ON ACQUISITION OF CERTAIN ARTICLES CONTAINING SPECIALTY METALS
JAN/2011
I-79
252.225-7012
PREFERENCE FOR CERTAIN DOMESTIC COMMODITIES
JUN/2010
I-80
252.225-7013
DUTY-FREE ENTRY
DEC/2009
I-81
252.225-7015
RESTRICTION ON ACQUISITION OF HAND OR MEASURING TOOLS
JUN/2005
I-82
252.225-7016
RESTRICTION ON ACQUISITION OF BALL AND ROLLER BEARINGS
DEC/2010
I-83
252.225-7025
RESTRICTION ON ACQUISITION OF FORGINGS
DEC/2009
I-84
252.225-7033
WAIVER OF UNITED KINGDOM LEVIES
APR/2003
I-85
252.225-7041
CORRESPONDENCE IN ENGLISH
JUN/1997
I-86
252.226-7001
UTILIZATION OF INDIAN ORGANIZATIONS, INDIAN-OWNED ECONOMIC ENTERPRISES, AND
NATIVE HAWAIIAN SMALL BUSINESS CONCERNS
SEP/2004
I-87
252.227-7013
RIGHTS IN TECHNICAL DATA--NONCOMMERCIAL ITEMS
MAR/2011
I-88
252.227-7037
VALIDATION OF RESTRICTIVE MARKINGS ON TECHNICAL DATA
SEP/1999
I-89
252.231-7000
SUPPLEMENTAL COST PRINCIPLES
DEC/1991
I-90
252.232-7003
ELECTRONIC SUBMISSION OF PAYMENT REQUESTS AND RECEIVING REPORTS
MAR/2008
I-91
252.232-7010
LEVIES ON CONTRACT PAYMENTS
DEC/2006
I-92
252.243-7001
PRICING OF CONTRACT MODIFICATIONS
DEC/1991
I-93
252.243-7002
REQUESTS FOR EQUITABLE ADJUSTMENT
MAR/1998
I-94
252.244-7000
SUBCONTRACTS FOR COMMERCIAL ITEMS AND COMMERCIAL COMPONENTS (DOD CONTRACTS)
NOV/2010
I-95
252.246-7000
MATERIAL INSPECTION AND RECEIVING REPORT
MAR/2008
I-96
252.246-7001
WARRANTY OF DATA
DEC/1991
I -9 7
252.246-7003
NOTIFICATION OF POTENTIAL SAFETY ISSUES
JAN/2007
I -9 8
252.247-7003
PASS-THROUGH OF MOTOR CARRIER FUEL SURCHARGE ADJUSTMENT TO THE COST BEARER
SEP/2010
I-99
252.247-7023
TRANSPORTATION OF SUPPLIES BY SEA
MAY/2002
I-100
52.209-3
FIRST ARTICLE APPROVAL -- CONTRACTOR TESTING (SEP 1989) -- ALTERNATE (JAN 1997)
AND ALTERNATE II (SEP 1989)
SEP/1989

 
(a) The Contractor  shall test two (2) unit(s) of Lot/Item PN 9377820-2 as
specified in this contract. At least 15 calendar days before the beginning of
first article tests, the Contractor shall notify the Contracting Officer, in
writing, of the time and location of the testing so that the Government may
witness the tests.
 
(b) The Contractor  shall submit the first article test report within (see
Schedule B) calendar days from the date of this contract to Contracting Officer
morris.belleville@us.army.mil marked First Article Test Report: Contract
No. _______________________ , Lot/Item No                            Within 30
calendar days after the Goverrrment receives the test report, the Contracting
Officer shall notify the Contractor,  in writing, of the conditional approval,
approval, or disapproval of the first article. The notice of conditional
approval or approval shall not relieve the Contractor from complying with all
requirements of the specifications  and all other terms and conditions of this
contract. A notice of conditional approval shall state any further action
required of the Contractor. A notice of disapproval  shall cite reasons
 for the disapproval.
 
 
 

--------------------------------------------------------------------------------

 
 
CONTINUATION SHEET
Reference No. of Document Being Continued
  Page  26 of 36
       
PIIN/SIIN    SPRDLl-12-C-0023                     MOD/AMD
 

Name of Offeror or Contractor:  OPTEX SYSTEMS, INC.

--------------------------------------------------------------------------------

 
(c)  If  the  first article is disapproved,  the Contractor,  upon  Government
 request,  shall  repeat  any or all  first  article tests.  After each request
for additional tests, the Contractor shall make any necessary changes,
modifications,  or repairs to the first article or select another first article
for testing. All costs related to these tests are to be borne by the
Contractor,  including any and all costs for additional tests following a
disapproval.  The Contractor  shall then conduct the tests and deliver another
report to the
Goverrrment under the terms and conditions and within the time specified by the Government. The Government  shall take action on this
report within the time specified ln paragraph  (b) above. The Government
reserves the right to requlre an equitable adjustment of the contract price for
any extension of the delivery schedule, or for any additional costs to the
Government related to these tests.
 
(d) If the Contractor  fails to deliver any first article report on time, or the
Contracting Officer disapproves any first article, the Contractor shall be
deemed to have failed to make delivery within the meaning of the Default clause
of this contract.
 
(e) Unless otherwise provided in the contract, and if the approved first article
lS not consumed or destroyed in testing, the Contractor may deliver the approved
first article as part of the contract quantity if it meets all contract
requirements for acceptance.
 
(f) If the Government does not act within the time specified in paragraph  (b)
or (c) above, the Contracting Officer shall, upon timely written request from
the Contractor, equitably adjust under the changes clause of this contract the
delivery or performance dates and/or the contract price, and any other
contractual  term affected by the delay.
 
(g) Before first article approval, the Contracting Officer may, by written
authorization,  authorize the Contractor  to acqulre specific materials or
components or to commence production to the extent essential to meet the
delivery schedules. Until first article approval is granted, only costs for the
first article and costs incurred under this authorization are allocable to this
contract for
 
(1) progress payments, or
 
(2) termination settlements if the contract is terminated for the convenience of
the Goverrrment. If first article tests reveal deviations from contract
requirements,  the Contractor shall, at the location designated by the
Government, make the required changes or replace all items produced under this
contract at no change in the contract price.
 
(h) The Government may waive the requirement for first article approval test
where supplies identical or similar to those called for in the schedule have
been previously  furnished by the offeror/contractor and have been accepted by
the Government. The offeror/contractor may request a waiver.
 
(i) The Contractor  shall produce both the first article and the production
quantity at the same facility.
 
(End of Clause)
 
I-101
52.223-7
NOTICE OF RADIOACTIVE  MATERIALS
JAJ:\f/1997

 
(a) The Contractor  shall notify the Contracting Officer or designee, in
writing, 60 days prior to the delivery of, or prior to completion of any
servicing required by this contract of, items containing either
 
(1) radioactive material requiring specific licensing under the regulations
issued pursuant to the Atomic Energy Act of 1954, as amended, as set forth in
Title 10 of the Code of Federal Regulations,  in effect on the date of this
contract, or
 
(2) other radioactive material not requiring specific licensing in which the
specific activity is greater than 0.002 microcuries per gram or the activity per
item equals or exceeds 0.01 mlcrocurles.
 
Such notice shall specify the part or parts of the items which contain
radioactive materials, a description of the materials, the name and activity of
the isotope, the manufacturer  of the materials,  and any other information
known to the Contractor which will put users of the items on notice as to the
hazards involved (OMB No. 9000-0107).
 
(b) If there has been no change affecting the quantity of activity, or the
characteristics  and composition of the radioactive material from deliveries
under this contract or prior contracts, the Contractor may request that the
Contracting Officer or designee waive the notice requirement ln paragraph  (a)
of this clause. Any such request shall
 
(1) Be submitted in writing;
 
(2) State that the quantity of activity, characteristics, and composition of the
radioactive material have not changed; and
 
(3) Cite the contract number on which the prior notification was submitted and
the contracting office to which it was submitted.
 
 
 

--------------------------------------------------------------------------------

 
 
CONTINUATION SHEET
Reference No. of Document Being Continued
  Page  27 of 36
       
PIIN/SIIN    SPRDLl-12-C-0023                     MOD/AMD
 

Name of Offeror or Contractor:  OPTEX SYSTEMS, INC.

--------------------------------------------------------------------------------

 
(c) All items, parts, or subassemblies which contain radioactive materials in
which the specific activity is greater than 0.002 microcuries per gram or
activity per item equals or exceeds 0.01 microcuries,  and all containers  in
which such items, parts or subassemblies are delivered to the Government  shall
be clearly marked and labeled as required by the latest revision of MIL-STD 129
in effect on the date of the contract.
 
(d) This clause, including this paragraph  (d), shall be inserted in all
subcontracts  for radioactive materials meeting the criteria in paragraph  (a)
of this clause.
 
(e) Procurement Contracting Officer (PCO) Instructions:
 
Notice of Radioactive  Materials containing Tritium (H3), Americium  (AM241),
Nickel-63  (NI63): In accordance with (IAW) FAR 52.223-7(a), the "designee" to
notify is the licensee, Mr. Thomas Gizicki, TACOM-LCMC, AMSTA-CSC-ZR,  COM (309)
782-2965/6499, DSN 793-2965/6499, email: thomas.gizicki@us.amy.mil (NRC license
BML 12-00722-06).
Address:
U. S. Amy TACOM Life Cycle Management Command
Safety Office, ATTN: AMSTA-CSC-ZR
1 Rock Island Arsenal
Rock Island, IL  61299-7630
 
Notice of Radioactive  Materials containing Thorium Fluoride coatings  (ThF):
IAW FAR 52.223-7(a),  the "designee" to notify is the licensee, Mr. Craig
Goldberg, Director for Safety, CECOM-LCMC, AMSEL-SF-R,  COM (732) 427-7454, DSN
987-7454, email: craig.goldberg@us.army.mil (NRC license BML 29-01022-14).
Address:
U. S. Amy CECOM Life Cycle Management Command
Directorate  for Safety (DS), ATTN: AMSEL-SF
Building 2539, Laboratory Road, Charles Wood Area
Fort Monmouth, New Jersey 07703-5024
 
Licenses, Authorizations  and Permits: The procuring contracting officer (PCO)
shall ensure that the apparently successful offeror has a valid Nuclear
Regulatory  Commission  (NRC) or Agreement State License.  Exceptions  for a
license lS as follows:
Government-Owned, Contractor-Operated (GOCO) facilities: The PCO shall ensure
that the apparent successful offeror is made aware of the scope of work if it
involves radioactive government  furnished  equipment  (GFE).  If offeror
perfoms the work on government property involving GFE they will be required to
comply with the applicable NRC license conditions (either government's  license
or contractor's  license).
Non-Army agencies
 (including other military services, vendors, and civilian contractors) require
an Amy Radiation Pemit to use, store, or possess ionizing radiation sources on
an Amy installation  (AR 385-10 and 32 CFR 655.10).   (For the purpose of this
paragraph,  ionizing radiation source means any source that, if held or owned by
an Amy organization, would requlre a specific Nuclear Regulatory Commission
license or Amy Radiation Authorization (ARA) .)
 
(End of Clause)
 
I-102
52.209-9
UPDATES OF PUBLICLY AVAILABLE INFORMATION REGARDING RESPONSIBILITY MATTERS
JAN"/2011

 
(a) The Contractor  shall update the information ln the Federal Awardee
Performance and Integrity Infomation System (FAPIIS) on a semi­ annual basis,
throughout the life of the contract, by posting the required information in the
Central Contractor Registration  database at http://www.ccr.gov.
 
(b)(1) The Contractor will receive notification when the Goverrrment posts new
information to the Contractor's  record.
 
(2) The Contractor will have an opportunity  to post comments regarding
infomation that has been posted by the Government. The comments will be retained
as long as the associated  infomation is
retained, i.e., for a total period of 6 years. Contractor comments will remain a
part of the record unless the Contractor  revlses them.
 
(3)(i) Public requests for system information posted prior to April 15, 2011,
will be handled under Freedom of Information Act procedures,  including, where
appropriate, procedures promulgated under E.O. 12600.
 
 
 

--------------------------------------------------------------------------------

 
 
CONTINUATION SHEET
Reference No. of Document Being Continued
  Page  28 of 36
       
PIIN/SIIN    SPRDLl-12-C-0023                     MOD/AMD
 

Name of Offeror or Contractor:  OPTEX SYSTEMS, INC.

--------------------------------------------------------------------------------

 
(ii) As required by section 3010 of Public Law 111-212, all information posted
in FAPIIS on or after April 15, 2011, except past performance revlews, will be
publicly available.
 
(End of  clause)
 
I-103
52.215-19
NOTIFICATION  OF OWNERSHIP CHANGES
OCT/1997

 
(a) The Contractor  shall make the following notifications  in writing:
 
(1) When the Contractor becomes aware that a change in its ownership has
occurred, or is certain to occur, that could result in changes in the valuation
of its capitalized assets in the accounting records, the Contractor shall notify
the Administrative  Contracting Officer (ACO) within 30 days.
 
(2) The Contractor shall also notify the ACO within 30 days whenever changes to
asset valuations or any other cost changes have occurred or are certain to occur
as a result of a change in ownership.
 
(b) The Contractor  shall —
 
(1) Maintain current, accurate, and complete inventory records of assets and
their costs;
 
(2) Provide the ACO or designated representative  ready access to the records
upon request;
 
(3) Ensure that all individual and grouped assets, their capitalized values, accumulated depreciation or amortization,
 and remaining useful lives are identified accurately before and after each of
the Contractors ownership changes; and
 
(4) Retain and continue to maintain depreciation  and amortization  schedules
based on the asset records maintained before each Contractor ownership change.
 
(c) The Contractor  shall include the substance of this clause in all
subcontracts under this contract that meet the applicability requirement of
FAR    15.408(k).
 
(End of Clause)


I-104
52.219-4
NOTICE OF PRICE EVALUATION PREFERENCE FOR HUBZONE SMALL BUSINESS CONCERNS
JAN"/2011

 
(a) Definition.   See 13 CFR 125.6(e) for definitions of terms used in
paragraph  (d).
 
(b) Evaluation preference.
 
(1) Offers will be evaluated by adding a factor of 10 percent to the price of all offers, except
 
(i) Offers from HUBZone small business concerns that have not waived the
evaluation preference;  and
 
(ii) Otherwise successful offers from small business concerns.
 
(2) The factor of 10 percent shall be applied on a line item basis or to any
group of items on which award may be made. Other evaluation factors described in
the solicitation  shall be applied before application of the factor.
 
(3) A concern that is both a HUBZone small business concern and a small
disadvantaged  business concern will receive the benefit of both the HUBZone
small business price evaluation preference and the small disadvantaged  business
price evaluation adjustment  (see FAR clause 52.219-23). Each applicable price
evaluation preference or adjustment shall be calculated  independently against
an offerors base offer. These individual preference amounts shall be added
together to arrive at the total evaluated price for that offer.
 
(4) When the two highest rated offerors are a HUBZone small business concern and
a large business, and the evaluated offer of the HUBZone small business concern
is equal to the evaluated offer of the large business after considering  the
price evaluation preference, award will be made to the HUBZone small business
concern.
 
 
 

--------------------------------------------------------------------------------

 


 
Reference No. of Document Being Continued
Page 29 of 36
CONTINUATION SHEET        
PIIN/SIIN   SPRDLl-12-C-0023
MOD/AMD
 
Name of Offeror or Contractor:   OPTEX SYSTEMS, INC.



(c) Waiver of evaluation preference. A HUBZone small business concern may elect
to waive the evaluation preference, in which case the factor will be added to
its offer for evaluation purposes. The agreements in paragraphs (d) and (e) of
this clause do not apply if the offeror has waived the evaluation preference.
 
Offer elects to waive the evaluation preference.
 
(d) Agreement. A HUBZone small business concern agrees that in the performance
of the contract, in the case of a contract for
 
(1) Services (except construction), at least 50 percent of the cost of personnel
for contract performance will be spent for employees of the concern or employees
of other HUBZone small business concerns;
 
(2) Supplies (other than procurement from a nonmanufacturer of such supplies),
at least 50 percent of the cost of manufacturing, excluding the cost of
materials, will be performed by the concern or other HUBZone small business
concerns;
 
(3) General construction. (i) At least 15 percent of the cost of contract
performance to be incurred for personnel will be spent on the prime contractor's
employees;
 
(ii) At least 50 percent of the cost of the contract performance to be incurred
for personnel will be spent on the prlme contractor's employees or on a
combination of the prime contractor's employees and employees of HUBZone small
business concern subcontractors;
 
(iii) No more than 50 percent of the cost of contract performance to be incurred
for personnel will be subcontracted to concerns that are not HUBZone small
business concerns; or

 
(4) Construction by special trade contractors. (i) At least 25 percent of the
cost of contract performance to be incurred for personnel will be spent on the
prime contractor's employees;

(ii) At least 50 percent of the cost of the contract performance to be incurred
for personnel will be spent on the prlme contractor's employees or on a
combination of the prime contractor's employees and employees of HUBZone small
business concern subcontractors;

 
(iii) No more than 50 percent of the cost of contract performance to be incurred
for personnel will be subcontracted to concerns that are not HUBZone small
business concerns.

(e) A HUBZone joint venture agrees that the aggregate of the HUBZone small
business concerns to the joint venture, not each concern separately, will
perform the applicable percentage of work requirements.

 
(f)(1) When the total value of the contract exceeds $25,000, a HUBZone small
business concern nonmanufacturer agrees to furnish in performing this contract
only end items manufactured or produced by HUBZone small business concern
manufacturers.
 
(2) When the total value of the contract is equal to or less than $25,000, a
HUBZone small business concern nonmanufacturer may provide end items
manufactured by other than a HUBZone small business concern manufacturer
provided the end items are produced or manufactured in the United States.

 
(3) Paragraphs (f)(1) and (f)(2) of this section do not apply in connection with
construction or service contracts.
 
(g) Notice. The HUBZone small business offeror acknowledges that a prospective
HUBZone awardee must be a HUBZone small business concern at the time of award of
this contract. The HUBZone offeror shall provide the Contracting Officer a copy
of the notice required by 13 CFR 126.501 if material changes occur before
contract award that could affect its HUBZone eligibility. If the apparently
successful HUBZone offeror is not a HUBZone small business concern at the time
of award of this contract, the Contracting Officer will proceed to award to the
next otherwise successful HUBZone small business concern or other offeror.


(End of clause)

 

I-105 52.219-28 POST-AWARD SMALL BUSINESS PROGRAM REREPRESENTATION APR/2009

 
(a) Definitions. As used ln this clause—
 
"Long-term contract" means a contract of more than five years in duration,
including options. However, the term does not include contracts that exceed five
years in duration because the period of performance has been extended for a
cumulative period not to exceed six months under the clause at 52.217-8, Option
to Extend Services, or other appropriate authority.
 
 
 

--------------------------------------------------------------------------------

 
 
 
Reference No. of Document Being Continued
Page 30 of 36
CONTINUATION SHEET        
PIIN/SIIN   SPRDLl-12-C-0023
MOD/AMD
 
Name of Offeror or Contractor:   OPTEX SYSTEMS, INC.

"Small business concern" means a concern, including its affiliates, that is
independently owned and operated, not dominant in thefield of operation in which
it is bidding on Goverrrment contracts, and qualified as a small business under
the criteria in 13 CFR part 121 and the size standard in paragraph (c) of this
clause. Such a concern is "not dominant in its field of operation" when it does
not exercise a controlling or major influence on a national basis in a kind of
business activity in which a number of business concerns are primarily engaged.
In determining whether dominance exists, consideration shall be given to all
appropriate factors, including volume of business, number of employees,
financial resources, competitive status or position, ownership or control of
materials, processes, patents, license agreements, facilities, sales territory,
and nature of business activity.
 
(b) If the Contractor represented that it was a small business concern prior to
award of this contract, the Contractor shall rerepresent its size status
according to paragraph (e) of this clause or, if applicable, paragraph (g) of
this clause, upon the occurrence of any of the following:
(1) Within 30 days after execution of a novation agreement or within 30 days
after modification of the contract to include this clause, if the novation
agreement was executed prior to inclusion of this clause in the contract.

 
(2) Within 30 days after a merger or acquisition that does not require a
novation or within 30 days after modification of the contract to include this
clause, if the merger or acquisition occurred prior to inclusion of this clause
in the contract.
 
(3) For long-term contracts

 
(i) Within 60 to 120 days prlor to the end of the fifth year of the contract;
and
 
(ii) Within 60 to 120 days prior to the date specified in the contract for
exercising any option thereafter.

 
(c) The Contractor shall rerepresent its size status in accordance with the size
standard in effect at the time of this rerepresentation that corresponds to the
North American Industry Classification System (NAICS) code assigned to this
contract. The small business size standard corresponding to this NAICS code can
be found at
http://www.sba.gov/services/contractingopportunities/sizestandardstopics/
 
(d) The small business size standard for a Contractor providing a product which
it does not manufacture itself, for a contract other than a construction or
service contract, is 500 employees.
 
(e) Except as provided in paragraph (g) of this clause, the Contractor shall
make the rerepresentation required by paragraph (b) of this clause by validating
or updating all its representations in the Online Representations and
Certifications Application and its data in the Central Contractor Registration,
as necessary, to ensure that they reflect the Contractor's current status. The
Contractor shall notify the contracting office in writing within the timeframes
specified in paragraph (b) of this clause that the data have been validated or
updated, and provide the date of the validation or update.
 
(f) If the Contractor represented that it was other than a small business
concern prior to award of this contract, the Contractor may, but lS not required
to, take the actions required by paragraphs (e) or (g) of this clause.

 
(g) If the Contractor does not have representations and certifications in ORCA,
or does not have a representation in ORCA for the NAICS code applicable to this
contract, the Contractor is required to complete the following rerepresentation
and submit it to the contracting office, along with the contract number and the
date on which the rerepresentation was completed:
 
The Contractor represents that it [ is not a small business concern under NAICS
Code assigned to contract number[Contractor to sign and date and insert
authorized signer's name and title].

(End of clause)

 

I-106 52.223-3 HAZARDOUS MATERIAL IDENTIFICATION AND MATERIAL SAFETY DATA
JAJ:\f/1997

 
(a) Hazardous material, as used in this clause, includes any material defined as
hazardous under the latest version of Federal Standard No. 313 (including
revisions adopted during the term of the contract).

 
(b) The offeror must list any hazardous material, as defined in paragraph (a) of
this clause, to be delivered under this contract. The hazardous material shall
be properly identified and include any applicable identification number, such as
National Stock Number or Special Item Number. This information shall also be
included on the Material Safety Data Sheet submitted under this contract.
 

  Material
Identification  No.
  (If none, insert None)     NONE
  
   

 
 
 

--------------------------------------------------------------------------------

 
 
 
Reference No. of Document Being Continued
Page 31 of 36
CONTINUATION SHEET        
PIIN/SIIN   SPRDLl-12-C-0023
MOD/AMD
 
Name of Offeror or Contractor:   OPTEX SYSTEMS, INC.

 
(c) This list must be updated during performance of the contract whenever the
Contractor determines that any other material to be delivered under this
contract is hazardous.

 
(d) The apparently successful offeror agrees to submit, for each item as
required prior to award, a Material Safety Data Sheet, meeting the requirements
of 29 CFR 1910.1200(g) and the latest version of Federal Standard No. 313, for
all hazardous material identified ln paragraph (b) of this clause. Data shall be
submitted in accordance with Federal Standard No. 313, whether or not the
apparently successful offeror is the actual manufacturer of these items. Failure
to submit the Material Safety Data Sheet prior to award may result in the
apparently successful offeror being considered nonresponsible and ineligible for
award.
 
(e) If, after award, there is a change in the composition of the item(s) or a
revision to Federal Standard No. 313, which renders incomplete or inaccurate the
data submitted under paragraph (d) of this clause, the Contractor shall promptly
notify the Contracting Officer and resubmit the data.

 
(f) Neither the requirements of this clause nor any act or failure to act by the
Goverrrment shall relieve the Contractor of any responsibility or liability for
the safety of Government, Contractor, or subcontractor personnel or property.
 
(g) Nothing contained in this clause shall relieve the Contractor from complying
with applicable Federal, State, and local laws, codes, ordinances, and
regulations (including the obtaining of licenses and permits) ln connection with
hazardous material.
 
(h) The Governments rights in data furnished under this contract with respect to
hazardous material are as follows:
 
(1) To use, duplicate and disclose any data to which this clause is applicable.
The purposes of this right are to
 
(i) Apprise personnel of the hazards to which they may be exposed in using,
handling, packaging, transporting, or disposing of hazardous materials;
 
(ii) Obtain medical treabnent for those affected by the material; and
 
(iii) Have others use, duplicate, and disclose the data for the Government for
these purposes.
 
(2) To use, duplicate, and disclose data furnished under this clause, in
accordance with subparagraph (h)(1) of this clause, in precedence over any other
clause of this contract providing for rights in data.
 
(3) The Government is not precluded from using similar or identical data
acquired from other sources.
   
(End of Clause)
 

I-107 52.223-11 OZONE-DEPLETING SUBSTANCES MAY/2001

 
(a) Definition. Ozone-depleting substance, as used in this clause, means any
substance the Environmental Protection Agency designates in 40 CFR Part 82 as—
 
(1) Class I, including, but not limited to, chlorofluorocarbons, halons, carbon
tetrachloride, and methyl chloroform; or
 
(2) Class II , including, but not limited to hydrochlorofluorocarbons.
 
(b) The Contractor shall label products which contain or are manufactured with
ozone-depleting substances in the manner and to the extent required by 42 U.S.C.
7671j (b), (c), and (d) and 40 CFR Part 82, Subpart E, as follows:
 
Warning
 
Contains  (or manufactured with, if applicable) N/A _______________ a
substance(s) which harm(s) public health and environment by
destroying ozone in the upper abnosphere.


*The Contractor shall insert the name of the substance(s).
 
(End of Clause)
 
 
 

--------------------------------------------------------------------------------

 
 
 
Reference No. of Document Being Continued
Page 32 of 36
CONTINUATION SHEET        
PIIN/SIIN   SPRDLl-12-C-0023
MOD/AMD
 
Name of Offeror or Contractor:   OPTEX SYSTEMS, INC.

 

 I-108 52.252-2 CLAUSES INCORPORATED BY REFERENCE FEB/1998

 
This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address:
 
http://www.acq.osd.mil/dpap/dars/far
html   or  http://www.acq.osd.mil/dpap/dars/index.hbn or
http://farsite  hill.af.mil/VFAFARa.HTM
 
(End of  Clause)
 

I-109 52.252-6 AUTHORIZED DEVIATIONS  IN CLAUSES APR/1984

 
(a) The use ln this solicitation or contract of any Federal Acquisition
Regulation (48 CFR Chapter 1) clause with an authorized deviation is indicated
by the addition of (DEVIATION) after the date of the clause.
 
(b) The use in this solicitation or contract of any DoD FAR SUPPLEMENT (48 CFR
2) clause with an authorized deviation is indicated by the addition of
(DEVIATION) after the name of the regulation.
 
(End of Clause)
 

I-110 252.208-7000 INTENT TO FURNISH PRECIOUS METALS AS GOVERNMENT-FURNISHED
MATERIAL DEC/1991

  
(a) The Government intends to furnish precious metals required in the
manufacture of items to be delivered under the contract if the Contracting
Officer determines it to be in the Government's best interest. The use of
Government-furnished silver is mandatory when the quantity required is one
hundred troy ounces or more. The precious metal(s) will be furnished pursuant to
the Government Furnished Property clause of the contract.
 
(b) The Offeror shall cite the type (silver, gold, platinum, palladium, iridium,
rhodium, and ruthenium) and quantity in whole troy ounces of precious metals
required in the performance of this contract (including precious metals required
for any first article or production sample), and shall specify the national
stock number (NSN) and nomenclature, if known, of the deliverable item requiring
precious metals.
 

Precious Metal* Quantity
Deliverable  Item
(NSN and Nomenclature)

 
*If platinum or palladium,  specify whether sponge or granules are required.
 
(c) Offerors shall submit two prices for each deliverable item which contains
precious metals—one based on the Government furnishing preclous metals, and one
based on the Contractor furnishing precious metals. Award will be made on the
basis which is in the best interest of the Government.
 
(d) The Contractor agrees to insert this clause, including this paragraph (d),
in solicitations for subcontracts and purchase orders issued in performance of
this contract, unless the Contractor knows that the item being purchased
contains no precious metals.
 
(End of clause)
 
 
 

--------------------------------------------------------------------------------

 
 
Reference No. of Document Being Continued
Page 33 of 36
CONTINUATION SHEET        
PIIN/SIIN   SPRDLl-12-C-0023
MOD/AMD
 
Name of Offeror or Contractor:   OPTEX SYSTEMS, INC.

 

I-111 252.211-7005 SUBSTITUTIONS FOR MILITARY OR FEDERAL SPECIFICATIONS  AND
STANDARDS NOV/2005

  
(a) Definition. SPI process, as used in this clause, means a management or
manufacturing process that has been accepted previously by the Department of
Defense under the Single Process Initiative (SPI) for use in lieu of a specific
military or Federal specification or standard at specific facilities. Under SPI,
these processes are reviewed and accepted by a Management Council, which
includes representatives of the Contractor, the Defense Contract Management
Agency, the Defense Contract Audit Agency, and the military departments.
 
(b) Offerors are encouraged to propose SPI processes in lieu of military or
Federal specifications and standards cited in the solicitation. A listing of SPI
processes accepted at specific facilities lS available via the Internet at
http://guidebook.dcma.mil/20/guidebook_process.htm (paragraph 4.2).
 
(c) An offeror proposing to use an SPI process in lieu of military or Federal
specifications or standards cited in the solicitation shall
 
(1) Identify the specific military or Federal specification or standard for
which the SPI process has been accepted;
 
(2) Identify each facility at which the offeror proposes to use the specific SPI
process in lieu of military or Federal specifications or standards cited in the
solicitation;
 
(3) Identify the contract line items, subline items, components, or elements
affected by the SPI process; and
 
(4) If the proposed SPI process has been accepted at the facility at which it is
proposed for use, but is not yet listed at the Internet site specified in
paragraph (b) of this clause, submit documentation of Department of Defense
acceptance of the SPI process.
 
(d) Absent a determination  that an SPI process is not acceptable for this
procurement,  the Contractor shall use  the following SPI processes ln lieu of
military or Federal specifications  or standards:
 
(Offeror insert information for each SPI process)
 
SPI Process:


Facility:


Military or Federal Specification  or Standard:


Affected Contract Line Item Number, Subline Item Number, Component, or Element:


(e) If a prospective offeror wishes to obtain, prior to the time specified for
receipt of offers, verification   that an SPI process is an acceptable
replacement for military or Federal specifications  or standards required
by  the solicitation,  the prospective offeror


(1) May submit the information required by paragraph (d) of this clause to the
Contracting Officer prior to submission of an offer; but
 
(2) Must submit the information to the Contracting Officer at least 10 working
days prior to the date specified for receipt of offers.
 
(End of clause)
 

I-112 252.223-7001 HAZARD WARNING LABELS DEC/1991

  
(a) Hazardous material, as used in this clause, is defined in the Hazardous
Material Identification  and  Material Safety Data clause of this contract.
 
(b) The Contractor  shall label the item package (unit container) of any
hazardous material to be delivered under  this contract in accordance with the
Hazard Communication  Standard (29 CFR 1910.1200 et seq). The Standard  requires
that the hazard warning label conform to the requirements of the standard unless
the material is  otherwise subject to the labeling requirements of one of the
following statutes:
 
(1) Federal Insecticide, Fungicide and Rodenticide  Act;
 
(2) Federal Food, Drug and Cosmetics Act;
 
(3) Consumer Product Safety Act;
 
 
 

--------------------------------------------------------------------------------

 
 
Reference No. of Document Being Continued
Page 34 of 36
CONTINUATION SHEET        
PIIN/SIIN   SPRDLl-12-C-0023
MOD/AMD
 
Name of Offeror or Contractor:   OPTEX SYSTEMS, INC.

(4) Federal Hazardous Substances Act; or
 
(5) Federal Alcohol Administration  Act.
 
(c) The Offeror shall list which hazardous material listed in the Hazardous
Material Identification and Material Safety Data clause of this contract will be
labeled in accordance with one of the Acts in paragraphs (b)(1) through (5) of
this clause instead of the Hazard Communication Standard. Any hazardous material
not listed will be interpreted to mean that a label is required in accordance
with the Hazard Communication Standard.



 
MATERIAL (If None, Insert None. 
ACT

 

NONE      

 
(d) The apparently successful Offeror agrees to submit, before award, a copy of
the hazard warning label for all hazardous materials not listed in paragraph (c)
of this clause. The Offeror shall submit the label with the Material Safety Data
Sheet being furnished under the Hazardous Material Identification and Material
Safety Data clause of this contract.
 
(e) The Contractor shall also comply with MIL-STD-129, Marking for Shipment and
Storage (including revlslons adopted during the term of this contract).
 
(End of clause)
   

I-113
52.204-4009
(TACOM)
MANDATORY USE OF CONTRACTOR  TO GOVERNMENT ELECTRONIC COMMUNICATION MAR/2005

 
(a) All references in the contract to the submission of written documentation
shall mean electronic submission. All electronic submissions shall be in the
formats and media described in the website:
http://contracting.tacom.army.mil/ebidnotice.hbn
 
(b) This shall include all written unclassified communications between the
Goverrrment and the Contractor except contract awards and contract modifications
which shall be posted on the internet. Return receipt shall be used if a
commercial application is available. Classified information shall be handled in
full accordance with the appropriate security requirements.
 
(c) In order to be contractually binding, all Government communications
requiring a Contracting Officer signature must be sent from the Contracting
Officer's e-mail address. The Contractor shall designate the personnel with
signature authority who can contractually bind the contractor. All binding
contractor communication shall be sent from this contractor e-mail address(es).
 
(d) Upon award, the Contractor  shall provide the Contracting Officer with a
list of e-mail addresses for all administrative  and technical personnel
assigned to this contract.
 
(e) Unless exempted by the Procuring Contracting Officer in writing, all
unclassified written communication after contract award shall be transmitted
electronically.
 
[End of Clause]
 

I-114 52.219-4070 PILOT MENTOR-PROTEGE  PROGRAM APR/2006

 
(a) The Pilot Mentor-Protege Program does not apply to small business concerns.
 
(b) Utilization of the Pilot Mentor-Protege Program (hereafter referred to as
the Program) is encouraged. Under the Program, eligible companies approved as
mentor firms enter into a mentor-protege agreement with eligible protege firms.
The goal of the program is to provide appropriate developmental assistance to
enhance the capabilities of the protege firm. The Mentor firm may be eligible
for cost reimbursement or credit against their applicable subcontracting goals.
 
(c) Mentor firms are encouraged to identify and select concerns that are defined
as emerging small business concerns, small disadvantaged business, women-owned
small business, HUBZone small business, service-disabled veteran-owned small
business, veteran­ owned small business or an eligible entity employing the
severely disabled.
 
(d) Full details of the program are located at
http://www.acq.osd.mil/sadbu/mentor protege/, http://sellingtoarmy.info/, DFARS
Appendix I, and DFARS Subpart 219.71, "Pilot Mentor-Protege Program."
 
(e) For additional questions after reviewing the information provided, contact
the Office of Small Business Programs serving
 
 
 

--------------------------------------------------------------------------------

 
 
 
Reference No. of Document Being Continued
Page 35 of 36
CONTINUATION SHEET        
PIIN/SIIN   SPRDLl-12-C-0023
MOD/AMD
 
Name of Offeror or Contractor:   OPTEX SYSTEMS, INC.

 
your area.
 
[End of Clause]
 
 
 

--------------------------------------------------------------------------------

 
 
 
Reference No. of Document Being Continued
Page 36 of 36
CONTINUATION SHEET        
PIIN/SIIN   SPRDLl-12-C-0023
MOD/AMD
 
Name of Offeror or Contractor:   OPTEX SYSTEMS, INC.

 
SECTION J  - LIST OF ATTACHMENTS
 
List  of
         
Number
   
MQ Q
 
h1
     
2LE
 
ill
Exhibit A
 
CDRL, DOC. SUMMARY LIST, ADDRESSES FOR DATA SUBMITTAL
 
12-APR-2011
 
0 04
 
EMAIL
Exhibit B
  DATA DELIVERABLE DESCRIPTIONS  
12-APR-2011
 
011
 
EMAIL

 
 
 

--------------------------------------------------------------------------------

 
 
PIIN/SIIN
  SPRDL1– 12 – C – 0023
MOD/AMD
 
 
ATT/EXH ID
 
Exhibit     A
PAGE
 
 

 
CONTRACT DATA REQUIREMENTS LIST
DD FORM 1423 (MECHANIZED)
 
CATEGORY: MISC SYSTEM/ITEM: HEAD ASSY
TO CONTRACT/PR: M112A243Ml
NSN: 1240-01-476-2613
 
THE LEGEND BELOW APPLIES TO ALL CDRLs **************
 
1. SEQUEN"CE NUMBER
     
14. DISTRIBUTION DRFT/REG/REPRO COPIES
                 
2.  TITLE OF DATA ITEM
                         
3.  SUBTITLE
                         
4.  DATA ITEM NUMBER
                         
5. CONTRACT REFERENCE
                         
6.  TECHNICAL OFFICE
 
7.  DD 250
 
8. APP CODE
 
9. DIST STATEMENT
REQUIRED
             
10. FREQUENCY
     
11. AS OF DATE
                 
12. DATE OF 1ST SUBMISSION
     
13. DATE OF SUBSEQUEN"T
SUBMISSION
                 
1. A00l
     
14. SEE ADDRESS CODE
                 
2. ENGINEERING CHANGE PROPOSAL  (ECP)
     
DISTRIBUTION ATTACHED***
                 
3.
                         
4. DI-CMAJ:\f-80639C*
                         
5. SECTION C
                         
6. RDAR-EIS-PDR
 
7. LT
 
8.
 
9.
             
10. ASREQ
 
11.
 
15. TOTAL                      0/ 0/ 0
                 
12. ASREQ
 
13. ASREQ
                     
16. REMARKS
           

 
*DELETE PARAGRAPH 2 OF DID. SEE ATTACHED DATA DELIVERY DESCRIPTION FOR CONT EN"T
OF THE ECP. CONTRACTOR FORMAT IS ACCEPTABLE, DATA MUST BE IN GOVT COMP ATIBLE
SOFTWARE (I.E., MICROSOFT OFFICE). **DIST STATEMENT WILL BE ASSIGNE D AND
IMPLEMEN"TED BY THE DOD CONFIGURATION MGR. ***SUBMIT ELECTRONICALLY TO
ROCK-ECP-INPUT@CONUS.ARMY.MIL. ELECTRONIC FILES MUST BE LESS THAN 7MB. THE FORMS
LOCATED AT https://www.pica.army mil/prod_techdata/cmdocs-links.htm ARE THE
PREFERRED METHOD OF SUBMISSION FOR THIS DATA ITEM (DD FORMS).
 
1. A002
     
14.
           
SEE ADDRESS CODE
   
2. REQUEST FOR DEVIATION  (RFD)****
     
DISTRIBUTION ATTACHED***
                 
3.
                         
4. DI-CMAJ:\f-80640C*
                         
5. SECTION C
                                       
6. RDAR-EIS-PDR
 
7. LT
 
8.
 
9.
             
10. ASREQ
 
11.
 
15. TOTAL          0/ 0/ 0
                 
12. ASREQ
  
13. ASREQ
  
 
  
 

 
 
 

--------------------------------------------------------------------------------

 
PIIN/SIIN
  SPRDL1– 12 – C – 0023
MOD/AMD
 
 
ATT/EXH ID
 
Exhibit     A
PAGE
 
     2

16. REMARKS
   
*DELETE PARAGRAPH 2 OF DID. SEE ATTACHED DATA DELIVERY DESCRIPTION FOR CONT EN"T
OF RFD.  ADEQUATE DATA/ANALYSIS/TESTING TO SUPPORT THE POSITION RELATIV E TO
PARAGRAPH 24 AND 25 OF DATA DELIVERY DESCRIPTION  SHALL BE INCLUDED.  CONTRACTOR
FORMAT IS ACCEPTABLE, BUT DATA MUST BE IN GOVT COMPATIBLE SOFTWAR E (I.E.,
MICROSOFT OFFICE). **DISTRIBUTION STATEMENT WILL BE ASSIGNED AND I MPLEMENTED BY
THE DOD CONFIG MGR. ***SUBMIT ELECTRONICALLY  TO
ROCK-ECP-INPUT@CONUS.ARMY.MIL. ELECTRONIC FILES MUST BE LESS THAN 7MB.  THE
FORMS LOCATED AT https://www.pica.army.mil/prod_techdata/cmdocs-links.htm ARE
THE PREFERRED METHOD OF SUBMISSION FOR THIS DATA ITEM (DD FORMS).
****THE CONTRACTOR SHALL IDENTIFY IF THE RFD IS PRIOR TO MFG OR NON-CONFORM ING
MTRL. A PRIOR TO MFG DESCRIBES A PROPOSED DEPARTURE FROM CONFIG DOCS FO R A
SPECIFIC NUMBER OF UNITS OR FOR A SPECIFIED PERIOD OF TIME. A NON-CONFO RMING
MTRL RFD IS USED TO OBTAIN AUTH TO DELIVER NON-CONFORMING MTRL WHICH
DOES NOT MEET THE CONFIG DOCS BUT IS SUITABLE FOR USE AS IS OR AFTER REPAIR.
 
1. A003
     
14.
           
SEE ADDRESS CODE
   
2. NOTICE OF REVISION  (NOR)
     
DISTRIBUTION ATTACHED***
                 
3.
                         
4. DI-CMAJ:\f-80642C*
                         
5. SECTION C
                                       
6. RDAR-EIS-PDR
 
7. LT
 
8.
 
9.
             
10. ASREQ
 
11.
 
15. TOTAL          0/ 0/ 0
                 
12. ASREQ
  
13. ASREQ
  
 
  
               
16. REMARKS
           

 
*DELETE PARAGRAPH 2 OF DID.  SEE ATTACHED DATA DELIVERY DESCRIPTION FOR CON TENT
OF NOR. CONTRACTOR FORMAT IS ACCEPTABLE, DATA MUST BE IN GOVT COMPATIB LE
SOFTWARE (I.E., MICROSOFT OFFICE). **SUBMIT ELECTRONICALLY  TO
ROCK-ECP-INPUT@CONUS.ARMY.MIL. ELECTRONIC FILES MUST BE LESS THAN 7MB. FORMS
LOCATED AT https://www.pica.army.mil/prod_techdata/cmdocs-links.htm ARE THE
PREFERRED METHOD OF SUBMISSION FOR THIS DATA ITEM.  ***THE DIST STATEMENT WILL
BE ASSIGNED AND IMPLEMENTED BY THE DOD CONFIGURATION  MANAGER.
 
DATE: 12 APR 11
 
DOCUMENT SUMMARY LIST
 
Item: HEAD ASSY
NSN: 1240-01-476-2613
Control Number/PRON:  M112A243M1
 
Identifies all first tier documents (cited in SOW) (applicable DIDs). Also
included are all referenced documents (2nd, (includes DID block 10 references),
3rd and lower tier) which have been tailored.
 
DOCUMENT CATEGORY:
 
CATEGORY 0 - Unless otherwise specified in the solicitation, contract, or
contract modifications, all documents are for guidance and information only.
 
CATEGORY 1 - The requirements contained in the directly cited document are
contractually applicable to the extent specified. All referenced documents are
for guidance and information only.
 
CATEGORY 2 - The requirements contained in the directly cited document and the
reference documents identified in the directly cited document are contractually
applicable to the extent specified. All subsequently referenced documents are
for guidance and information only.
 
 
 

--------------------------------------------------------------------------------

 

 
PIIN/SIIN
 
SPRDL1-12-C-0023
 
MOD/AMD
     
ATT/EXH  ID
 
Exhibit B
 
PAGE
  3

 
CATEGORY 3 - Unless otherwise specified in the solicitation, contract or
contract modification,  all requirements contained in the directly cited
document
and all reference and subsequently referenced documents are contractually
 applicable
 
to the extent specified.


Document Number
       
(Contract Reference)
     
Document Date/
Applicable Tailoring
 
Document Title
 
Document Category
         
la. N/A
 
Section c  titled: Configuration Management Documentation
 
N/A
Cat 2
         
lb. DI-CMAJ:\f-80639C
 
Engineering Change Proposal
 
30 Sep 00 (ECP)
(seq A001)
     
Cat
         
lc. DI-CMAJ:\f-80640C
 
Request for Deviation  (RFD)
 
30 Sep 00
(seq A002)
     
Cat 1
         
ld. DI-CMAJ:\f-80642C
 
Notice of  Revision  (NOR)
 
30 Sep 00
(seq A003)
     
Cat 1
         
2. AN"SI/ISO/ASQC Q9001-2008
 
American National Standard Quality
Quality Management Systems Requirements
 
 
15 Nov 08
 
         
3. MIL-PRF-13830  (REVB)
 
Optical Components  for Fire
 
09 Jan 97
   
Control Instruments; Gen. Spec.
 
Cat 2

 
END OF DOCUMENT SUMMARY LIST


ADDRESS LIST


Executive for Contracting  DLA Land Warren
6501 E. 11 Mile Road
Mailstop 729
ATTN:   (See Block 14 of DD Form 1423 for symbols that apply)
Warren, MI 48397-5000


Director
U.S. Army, Armament, Research, Development  & Engineering Center
1 Rock Island Arsenal
ATTN:   (See Block 14 of DD Form 1423 for symbols that apply)
Rock Island, IL  61299-7300


Commander
U.S. Army, Armament, Research, Development  & Engineering Center
ATTN: (See Block 14 of DD Form 1423 for symbols that apply)
Picatinny Arsenal, NJ  07806-5000


END OF ADDRESS LIST


ADDRESS CODE DISTRIBUTION
FOR ECP/RFD/VECP

 
 

--------------------------------------------------------------------------------

 
 

 
PIIN/SIIN
 
SPRDL1-12-C-0023
 
MOD/AMD
     
ATT/EXH  ID
 
Exhibit B
 
PAGE
  4

 
1.     Concurrent distribution  of Value Engineering Change Proposals  (VECPs),
Engineering Change Proposals  (ECPs), Request for Deviations  (RFDs) shall be
submitted electronically  to the below addresses:
 
a      ROCK – ECP – INPUT@CONUS.ARMY.MIL if the item is NOT a chemical item
 
b.     ROCK – ECBCCMActions@conus.army.mil if the item is a chemical item

 
c.     Contracting Office: Provide to the buyers E-Mail address as reflected on
the front page of the contract  (or most recent modification if applicable)

 
d.     The Administrative  Contracting Officer.

 
(Submissions must be under lOMB), (electronic foms (DD Foms 1692, 1693, and 1694) are available for your
use at h.til2§_;_il  _,_I2i  g   gg,y ilLI2£9.9....i QhQ
 _Lg_ QQQ§.::.li..J1k§_,_h.Qg,

 
2.     If hardcopies are submitted, the contractor shall submit copies as
required and as identified below to:
 
Director, U.S. Amy Armament Research
Development  and Engineering Center
ATTN:  RDAR-EIS-PE  (ECPs)
PICATINNY, NJ 07806-5000

 
Chemical items should be provided to RDCB-DEM, Rock Island, IL 61299-7410


a. VECPs -
original plus 3 COpleS
   
original plus 3 COpleS
(Tools & Equipment)
 
original plus 3 COpleS
(Navy or Air Force)
     
b.  ECPs -
original plus 2 COpleS
   
original plus 2 COpleS
(Tools & Equipment)
 
original plus 2 COpleS
(Navy or Air Force)
     
c. RFDs -
original plus 2 COpleS
   
original plus 2 COpleS
(Tools & Equipment)
 
original plus 2 COpleS
(Navy or Air Force)



If submitting by mail, one copy designated Advance Copy to:


a.     Contracting Office: Provide to the buyers E-Mail address as reflected on
the front page of the contract  (or most recent modification  if applicable).


b.     Administrative  Contracting Officer.


3.  When ECPs, NORs, RFDs are determined to be Urgent, Critical and/or Schedule
impacting, an action copy shall be provided to RDAR-EIS-T via data facsimile
(FAX) to 973-724-2082.   This transmission is to be immediately followed with
the usual hard copy mailing.


END OF ADDRESS CODE DISTRIBUTION

 
 

--------------------------------------------------------------------------------

 


 
PIIN/SIIN
 
SPRDL1-12-C-0023
 
MOD/AMD
     
ATT/EXH  ID
 
Exhibit B
 
PAGE
   

 
DATA DELIVERY DESCRIPTIONS
 
ENGINEERING CHANGE PROPOSAL  (ECP)
 
This Data Delivery Description  (DDD) contains the content and preparation
 instructions  for the data product resulting from the work task specified in
the contract. This DDD is used in conjunction with a Notice of Revision  (NOR).
A requirement for NORs, as applicable,  should be contractually  imposed in
conjunction with this DDD.


Requirements:


1.     Reference documents. The applicable issue of any documents cited herein,
including their approval dates and dates of any applicable amendments, notices,
and revisions, shall be as specified ln the contract.


2.     Format and content. The Engineering Change Proposal shall be prepared ln
contractor format.


3.     Supporting data. In addition to the information required below, the ECP
shall include supporting data. Formal ECPs shall be supported by drawings and
other data (e.g., Logistic Support Analysis  (LSA) data, detailed cost proposal
data, test data and analyses) as specified in the contract to justify and
describe the change and to determine its total impact including assessments of
changes to system operational employment characteristics. When a life cycle cost
and/or operation and support cost model has been included in the contract, the
ECP shall also include the costs expected to result from the implementation  of
the change into all future production and spare items projected to be procured
for the program. Also for all projected operation and support costs for
operation of the total inventory of items by the Goverrrment. A summary of any
testing done to validate concepts or new technology to be employed in the
proposed engineering change shall be presented in the supporting data. Details
of such test data shall be provided if it is vital to the decision regarding
acceptance of the change.


4.     Distribution  statement. The appropriate distribution  statement shall be
affixed to the ECP in accordance with the requirements of the contract.


5.     Date. Provide the submittal date of the ECP or of the revision to the
ECP.


6.     Procuring Activity Number (PAN): Provide the PAN of the procuring
activity, if known.


7.     DODAAC. Provide the DODAAC of the procuring activity, if known.


8.     Originator name and address. Provide the name and address of the
contractor  submitting the ECP.


9.     Designate as either Class I or II. Proposed changes that do not meet the
criteria for Class I shall be designated as Class II. The englneerlng change
shall be Class I if:


 
a.
The Functional Configuration Documentation  (FCD) or Allocated Configuration
Documentation  (ACD) is affected to the extent that any of the following
requirements would be outside specified limits or specified tolerances:

 
(1)
Performance.

 
(2)
Reliability, maintainability  or survivability.

 
(3)
Weight, balance, moment of inertia.

 
(4)
Interface characteristics.

 
(5)
Electromagnetic  characteristics.

 
(6)
Other technical requirements in the specifications.

NOTE: Minor clarifications and corrections  to FCD or ACD shall be made only as
an incidental part of the next Class
ECP NOR, unless otherwise directed by the Government.

 
b.
A change to the Product Configuration Documentation  (PCD) will affect the FCD
or ACD as described in paragraph 9a or will impact one or more of the following:

 
(1)
Goverrrment Furnished Equipment  (GFE).

 
(2)
Safety.

 
(3)
Compatibility  or specified interoperability  with interfacing Cis, support
equipment or support software, spares, trainers or training devices/
equipment/software.

 
(4)
Configuration  to the extent that retrofit action is required.

 
(5)
Delivered operation and maintenance manuals for which adequate
change/revision  funding is not provided ln existing contracts.

 
(6)
Preset adjustments or schedules affecting operating limits or performance  to
such extent as to require assignment of a new identification number.

 
(7)
Interchangeability, substitutability,  or replaceability  as applied to Cis, and
to all subassemblies  and parts except the pieces and parts of
non-reparable  subassemblies.


 
 

--------------------------------------------------------------------------------

 
 

 
PIIN/SIIN
 
SPRDL1-12-C-0023
 
MOD/AMD
     
ATT/EXH  ID
 
Exhibit B
 
PAGE
  2

 

 
(8)
Sources of Cis or repairable items at any level defined by
source-control  drawings.

 
(9)
Skills, manning, training, biomedical factors or human-engineering design.

 
c.
Any of the following contractual factors are affected:

 
(1)
Cost to the Goverrrment including incentives and fees.

 
(2)
Guarantees or warranties.

 
(3)
Deliveries.

 
(4)
Scheduled milestones.



10.   Justification code. Provide a justification code that is applicable to a
proposed Class I engineering change. The justification code is not required for
Class II ECPs. If more than one of the following codes are applicable,  the one
which is the most descriptive or significant shall be assigned to the ECP.
 
a.
Interface. Code B shall be assigned to an engineering change proposal for
correction of a deficiency which will eliminate interference or
incompatibility  at an interface between Cis.

 
b.
Compatibility.  Code C shall be assigned to an engineering change to correct a
deficiency with the following characteristics:

 
(1)
The need for the change has been discovered during the system or item functional
checks or during installation and checkout and is necessary to make the system
or item work.

 
(2)
By assigning the compatibility
 code the contractor  is declaring that the effort required to accomplish the change
is considered to be within the scope of the existing contract except for changes
caused by the Goverrrment.

 
(3)
Contractual coverage completing the formal documentation  of the engineering
change will not reflect an increase in contract price for the corrective action
in production and to delivered items in-warranty or otherwise stipulated in the
contract.

 
c.
Correction of deficiency. Code D shall be assigned to an engineering change
which is required to eliminate a deficiency, unless a more descriptive  separate
code applies. Such separate codes are used to identify deficiencies of the
nature of safety, interface, or compatibility.

 
d.
Operational or logistics support. Code 0 shall be assigned to an engineering
change which will make a significant effectiveness  change in operational
capabilities  or logistics support.

 
e.
Production stoppage. Code P shall be assigned to an engineering change which is
required to prevent slippage ln an approved production schedule. This code
applies when production  to the current configuration documentation either is
impracticable or cannot be accomplished without delay.

 
f.
Cost reduction. CodeR shall be assigned to an engineering change which will
provide a net total life cycle cost savings to the Goverrrment, but which is not
being submitted pursuant to the Value Engineering clause of the contract. The
savings in life cycle cost should include all effects on cost and price for the
effort and requirements covered by the contract(s) currently in effect for this
contractor, plus the costs resulting from necessary associated changes in
delivered items, and logistics support.

 
g.
Safety. Code S shall be assigned to an englneerlng change for correction of a deficiency which lS required primarily
to eliminate a hazardous condition. When this code is assigned, a system hazard
analysis shall be included with the ECP. (See MIL-STD-882)

 
h.
Value engineering  (VE). Code V shall be assigned to an engineering change that
will effect a net life cycle cost reduction and which is submitted pursuant to
the VE clause of the contract.

 
11.   Priority. A priority shall be assigned to each Class I ECP based upon the
following definitions. Class II ECPs do not require a priority assignment. The
proposed priority is assigned by the originator and will stand unless the
Government has a valid reason for changing the priority.

 
a.
Emergency
 (E). Shall be assigned to an engineering change proposed for any of the following reasons:

 
(1)
To effect a change in operational characteristics which, if not accomplished
without delay, may seriously compromise national security;

 
(2)
To correct a hazardous condition which may result in fatal or serious injury to
personnel or in extensive damage or destruction of equipment.  (A hazardous
condition usually will require withdrawing  the item from service temporarily,
or suspension of the item operation, or discontinuance  of further testing or
development pending resolution of the condition.); or

 
(3)
To correct a system halt (abnormal termination)  in the production
environment  such that CSCI mlsslon accomplishment  is prohibited.

 
b.
Urgent
 (U). Shall be assigned to an engineering change proposed for any of the following reasons:

 
(1)
To effect a change which, if not accomplished expeditiously, may seriously
compromise the mission effectiveness  of deployed equipment, software, or
forces; or

 
(2)
To correct a potentially hazardous condition, the uncorrected existence of which
could result in injury to personnel or damage to equipment.  (A potentially
hazardous condition compromises  safety and embodies risk, but within reasonable
limits, permits continued use of the affected item provided the operator has
been informed of the hazard and appropriate precautions have been defined and
distributed  to the user.); or

 
(3)
To meet significant contractual  requirements  (e.g., when lead time will
necessitate  slipping approved production or deployment schedules if the change
was not incorporated); or

 
(4)
To effect an interface change which, if delayed, would cause a schedule slippage or lncrease cost; or


 
 

--------------------------------------------------------------------------------

 
 

 
PIIN/SIIN
 
SPRDL1-12-C-0023
 
MOD/AMD
     
ATT/EXH  ID
 
Exhibit B
 
PAGE
  3

 
 
(5)
To effect a significant net life cycle cost savlngs to the Goverrrment, as
defined in the contract, through value engineering or through other cost
reduction efforts where expedited processing of the change will be a major
factor in realizing lower costs.

 
(6)
To correct unusable output critical to mission accomplishment;

 
(7)
To correct critical CI files that are being degraded; or

 
(8)
To effect a change in operational characteristics to implement a new or changed
regulatory requirement with stringent completion date requirements  issued by an
authority higher than that of the functional proponent.

 
c.
Routine  (R). Shall be assigned to a proposed engineering change when emergency
or urgent is not applicable.



12.   ECP designation.
 
a.
Model/Type. Provide model or type designation of the CI for which this proposal
is being submitted. For Computer Software Configuration  Items (CSCI), enter the
CSCI identification number.

 
b.
CAGE code. Enter the CAGE code for the activity originating  the ECP.

 
c.
System designation. The system or top-level CI designation or
nomenclature  assigned shall be entered, if known.



13.   ECP number. Provide an ECP number. Once an ECP number is assigned to the
first submission of a change proposal, that number shall be retained for all
subsequent submissions of a change proposal. One of the following methods of
assigning ECP numbers may be used unless otherwise stated in the contract:
 
a.
ECP numbers shall run consecutively  commencing with number 1, for each CAGE
Code identified activity, or ECP numbers may be assigned in a separate series
for each system that the contractor is producing

 
b.
When an ECP is split into a basic ECP and related ECPs, the basic ECP shall be
identified with the number prescribed above and each related ECP shall be
identified by the basic number plus a separate dash number. The number of
characters in the ECP number, dash number, type, and revision
identification  shall not exceed 32.

 
c.
Other systems may be used provided the ECP number is unique for any CAGE Code
identified activity, and the 32 character limitation is not exceeded.



14.   Type. For Class I ECPs, indicate either a "P" for preliminary, or "F" for
fomal. A Class I ECP shall be preliminary  if it meets the criteria below.
 
a.
A preliminary change proposal is one that is submitted to the Government  for
review prior to the availability of the information necessary to support a
formal ECP. It shall include a summary of the proposed change, its impact on
related areas, and a justification.  Examples are to furnish the Government with
available information in order to pemit:

 
(1)
A preliminary evaluation  relative to the merits of the proposed change  (e.g.
installation of a proposed change
for the purpose of evaluation and testing prior to making a final decision to proceed with a proposed change);

or,
 
(2)
A determination  regarding the desirability of continuing expenditures  required
to further develop the proposal.

 
(3)
To provide alternative proposals; or

 
(4)
To supplement a message relative to an emergency or urgent priority ECP when it
is impracticable  to submit a formal ECPwithin 30 calendar days; or

 
(5)
To obtain Government approval to proceed with software engineering development prior to the development of
the actual coding changes.

 
b.
A formal ECP is the type, which provides the englneerlng  information and other
data in sufficient detail to support fomal change approval/contractual
implementation.



15.   Revision. If an ECP is being revised, enter the proper identification  of
the revision, i.e., R1 for the first revision; R2, R3, etc. for subsequent
revlslons.  (The date submitted  (paragraph 5) shall be the date of the revised
ECP.)


16.   Baseline affected. Indicate the baseline(s) affected  (see MIL-HDBK-61).


17.   Other systems/configuration items affected. If other systems/configuration
items are affected indicate whether the effect on other systems or Cis requires
the submittal of related Class I ECPs. Supply details in paragraphs 33a and c.


18.   Specifications  affected. If specifications  cited in the contract are
affected by the ECP, their identity by the CAGE code of the design activity,
document number, revision letter, and the NOR number of the NOR being submitted
with the ECP, shall be provided.


19.   Drawings affected. If drawings are affected by the ECP, their identity by
the CAGE code of the design activity, document number, revision letter, and the
NOR number of the NOR being submitted with the ECP, shall be provided.


20.   Title of change. Provide a brief title to identify the component or system
affected by the ECP. For example: F-18 Aircraft Air Turbine Start Connector
Backshell Replacement;  AN/AYK-14(v)  CP-1502/CP-1503  Reconfiguration to
CP-1799; (CSCI name) Block Update.

 
 

--------------------------------------------------------------------------------

 
 

 
PIIN/SIIN
 
SPRDL1-12-C-0023
 
MOD/AMD
     
ATT/EXH  ID
 
Exhibit B
 
PAGE
  4

 
21.   Contract number(s) and line item(s). Provide the number(s) of all
currently active contract(s),  and the affected contract line item number(s), at
the originating CAGE-coded activity that are affected by the engineering change.


22.   Procuring contracting officer. Provide the procurlng contracting officer's
name, office symbol/code, and telephone number applicable to the CI shown ln
paragraph 21.


23.   Configuration  item nomenclature.  Provide the assigned name and type
designation  the CSCI name and number, if applicable, or authorized name and
number of the CI(s) affected by the ECP.


24.   Is the CI in production?  If "yes", provide information as to whether
deliveries have been completed on the contract(s). This data is not always
applicable to software. If not applicable,  so indicate.


25.   All lower level items affected.
 
a.
For hardware, an appropriate,  complete descriptive name of the part(s) shall be
provided as well as the quantity of the part(s). Additionally,  applicable NSNs
shall be provided.

 
b.
For CSCI's, provide the name and identifier of each lower level CI and computer software unit affected.

 


26.   Description  of change. The description of the proposed change shall
include the purpose and shall be given in sufficient detail to adequately
describe what is to be accomplished.  It shall be phrased in
definitive  language such that, if it is repeated in the contractual document
authorizing  the change, it will provide the authorization desired. Supporting
data may be provided to the extent necessary to clearly portray the proposed
change. If the proposed change is an interim solution, it shall be so stated.


27.   Need for change. Provide an explanation of the need for the change to
include specifically identifying the benefit of the change to the Government.
The nature of the defect, failure, incident, malfunction,  etc.
substantiating  the need for the change shall be described in detail. Full
utilization  shall be made of available failure data. If a new capability  is to
be provided, improvements in range, speed, performance,  endurance, striking
power, defensive or offensive capabilities, etc. shall be described in
quantitative  terms. Correspondence  establishing  requirements  for the change
and any testing accomplished prior to the submission shall be identified and
summarized. If the ECP is needed to correct maintenance/logistics problems, that
fact will be included with sufficient detail to identify the lssues. If the ECP
is being submitted as a response to a request for ECP or Government direction,
cite that authority herein.


28.   Production effectivity by serial number.
 
a.
For hardware, provide the estimated production effectivity point for the
production  items including serial number, or other item identification  (e.g.,
block or lot number) as approved by the Government.  In determining  the
effectivity point for the proposed change, consider, in addition to the time
factors, the availability  of all support elements affected and the most
economical point of introduction consistent with all the salient factors
involved. The earliest production  incorporation  is not necessarily  the
singular or most important factor in the establishment  of a proposed change
effectivity point. The effectivity point shall be based on concurrent
availability of all logistics support elements and materials affected by the
change to the item.

 
b.
For CSCI's, identify the CSCI version number, if known, into which the change will be incorporated. Where
applicable,  the effectivity of the end item CI and vehicle (aircraft, tank,
ship, etc.) into which the capability represented by the new version of the
software is proposed to be incorporated,  shall also be provided. If the impact
of the ECP merits the release of a new software version include a
recommendation  to this effect. Serial numbers
may be used in lieu of version numbers if approved by the Government.



29.   Effect on production delivery schedule. State the estimated delivery
schedule of items incorporating  the change, either ln terms of days after
contractual approval, or by specific dates contingent upon contractual approval
by a specified date. If there will be no effect on the delivery schedule, so
state.


30.   Retrofit.
 
a.
Recommended item effectivity.  When the contractor recommends that the
engineering change be accomplished  in accepted items by retrofit, the
quantities and serial (or lot) numbers of accepted items in which the change lS
proposed to be incorporated by retrofit shall be provided. Such statement
regarding items currently in production shall be based upon the estimated
approval date of the ECP.

 
b.
Ship/vehicle class affected. When the delivered CI is installed ln one or more
ship/vehicle classes, enter the identification  of such classes.

 
c.
Estimated kit delivery schedule. State estimated kit delivery schedule by quantity and date. When special tooling for
retrofit is required for Government use, provide the dates of availability of
tools, jigs, and test equipment required ln conjunction with the kits to
accomplish  the change.

 
d.
Locations or ship/vehicle numbers affected. State the location(s) where retrofit
is to be accomplished.  If retrofit is to be accomplished  in ships (or in
vehicles for which the serial numbers are not shown ln paragraph 30b), enter the
ship hull numbers or vehicle numbers.


 
 

--------------------------------------------------------------------------------

 
 

 
PIIN/SIIN
 
SPRDL1-12-C-0023
 
MOD/AMD
     
ATT/EXH  ID
 
Exhibit B
 
PAGE
  5

 
NOTE: The appropriate  information shall be provided for CSCI changes that are
to be incorporated as part of a hardware or equipment change; and implemented
per a hardware retrofit schedule, or where the fielded version of the software
lS to be replaced.


31.   Estimated costs/savings  under contract. Provide the total estimated
costs/savings  impact of the ECP on the contract for the subject CI. Savings
shall be shown in parentheses.


32.   Estimated net total costs/savings.  Provide the total estimated
costs/savings  impact of the basic and all related ECPs, including other
costs/savings  to the Government.  Savings shall be shown in parentheses.


33.   Effects on Functional/Allocated Configuration  Identification.  This
information is to be provided only if the proposed change affects the system
specification  or the item development specification(s).  If a separate product
function specification  is used, effects on such specification of changes
proposed after the Product Baseline has been established shall be described as
required.
 
a.
Other systems affected. Provide only if other systems/configuration items are
affected as indicated in paragraph 17.

 
b.
Other contractors/activities affected. Identify other contractors or Goverrrment
activities  that will be affected by this engineering change.

 
c.
Configuration
 items affected. Enter the names and numbers of all Cis, maintenance
 and operator training equipment, and support equipment affected.

 
d.
Effects on performance allocations and interfaces in system specification.
Describe the changes in performance allocations and in the functional/physical
interfaces defined in the system specification.

 
e.
Effects on employment,
 integrated logistic support, training, operational effectiveness,  or software.

 
(1)
For hardware, describe the effects of the proposed change on employment,
deployment,  logistics, and/or personnel and training requirements which have
been specified in the approved system and/or CI specifications,  including any
changes or effects on the operability of the system. In particular, there shall
be an entry detailing any effect on interoperability.

 
(2)
For CSCis, the following information shall be entered as applicable to the degree of design development of the
CSCI at the time of ECP submission:

 
(a)
Identify any required changes to the data base parameters or values, or to data
base management procedures;

 
(b)
Identify and explain any anticipated effects of the proposed change on acceptable computer operating
time and cycle-time utilization;

 
(c)
Provide an estimate of the net effect on computer software storage; and,

 
(d)
Identify and explain any other relevant impact of the proposed change on
utilization of the system.



34.   Effects on configuration  item specifications.  The effect of the proposed
change on performance  shall be described ln quantitative  terms as it relates
to the parameters contained ln the CI development  specifications.  (See
MIL-STD-961)


35.   Developmental  requirements and status.

 
a.
For hardware, when the proposed engineering change requires a major revision of
the development program (e.g., new prototypes, additional design review
activity, tests to be reaccomplished),  the nature of the new development
program shall be described in detail, including the status of programs already
begun.

 
b.
For CSCis, identify the scheduled sequence of computer software design and test
activities which will be required. ECPs initiated after preliminary design which
affect the FBL and/or the ABL shall identify, as appropriate, significant
requirements  for computer software redesign, recoding, repetition of testing,
changes to the software engineering/test environments,  special installation,
adaptation, checkout, and live environment  testing. In addition, the specific
impact of these factors on approved schedules shall be identified. The impact of
the software change on the hardware design and input/output  cabling shall also
be detailed.



36.   Date by which contractual authority is needed. Provide the date
contractual authority is required in order to maintain the established schedule
for:
a.     Production
b.     Retrofit


37.   Effects on product configuration  documentation,  logistics and
operations. Certain information required may have been supplied in paragraphs
above or does not apply to computer software. When this information has already
been supplied, a cross-reference  to such information will be adequate.
 
a.
For hardware, if any specific logistic interoperability  factors are affected,
provide information detailing the possible impact on the operational
configuration.

 
b.
For CSCis, the software engineering and test environments  are usually not
affected by changes in the product configuration of a CSCI. Provide information
about the status of the software redesign and retesting effort. There shall also
be a review of the intent to document CSCI impacts in these areas.


 
 

--------------------------------------------------------------------------------

 
 

 
PIIN/SIIN
 
SPRDL1-12-C-0023
 
MOD/AMD
     
ATT/EXH  ID
 
Exhibit B
 
PAGE
  6

 
38.   Effect on product configuration documentation or contract. The effects on
the approved CI product specifications  shall be described by reference to the
NORs or other enclosure(s) which cover such proposed text changes in detail. The
effects on drawings, when not covered previously  shall be described in general
terms. Address nomenclature  change when applicable.  The effects on
performance, weight-balance-stability, weight-moment,  shall also be provided
when applicable.


39. Effect on acquisition  logistics support (ALS) elements. The effects of the
engineering change on logistic support of the item shall be provided. These
effects shall be explained in detail. The information required shall indicate
the method to
be used to determine the integrated logistic support plans and items which will be required for the support of the new
configuration as well as retrofitting previously delivered items to the same
configuration.  The following shall be covered as applicable:
 
a.
Effects on schedule and content of the ALS plan.

 
b.
Effect on maintenance  concept and plans for the levels of maintenance  and
procedures.

 
c.
System and/or CI logistics support analysis  (LSA) tasks to be accomplished  and
LSA data requiring update wherever it exists ln the contract.  (MIL-PRF-49506)

 
d.
Extension/revision of the interim support plan.

 
e.
Spares and repair parts that are changed, modified, obsoleted or added,
including detailed supply data for interim support spares. NOTE: Failure to
include detailed supply data will delay ECP processing.

 
f.
Revised or new technical manuals.

 
g.
Revised or new facilities requirements and site activation plan.

 
h.
New, revised, obsoleted or additional support equipment  (SE), test procedures
and software. For items of SE and trainers which require change, furnish a cross
reference to the related ECPs, and for any related ECP not furnished with the
basic ECP, furnish a brief description of the proposed change(s) in SE and
trainers.

 
l.
Qualitative and quantitative personnel requirements data which identify
additions or deletions to operator or maintenance manpower in terms of personnel
skill levels, knowledge and numbers required to support the CI as modified by
the change.

 
J.
New operator and maintenance  training requirements
 in terms of training equipment, trainers and training software for operator and
maintenance  courses. This information should include identification  of
specific courses, equipment, technical manuals, personnel, etc. required to set
up the course at either the contractor or Goverrrment facility.

 
k.
Any effect on contract maintenance  that increases the scope or dollar
limitation established in the contract.

 
l.
Effects on packaging, handling, storage, and transportability  resulting from
changes in materials, dimensions,
fragility, inherent environmental  or operating conditions.





40.   Effect on operational employment. The effects of the engineering change of
CI utilization  shall be provided. Quantitative values shall be used whenever
practicable  and are required when reliability and service life are impacted.
Survivability includes nuclear survivability.  The effects of the change
proposal on safety, maintainability, operating procedures,
electromagnetic  interference, activation schedule critical single point failure
items, and interoperability  shall also be provided, if applicable.


41.   Other considerations.  The effects of the proposed engineering change on
the following shall be identified:
 
a.
Interfaces having an effect on adjacent or related items, (output, input, slze,
mating connections,  etc.

 
b.
GFE or Government Furnished Data (GFD) changed, modified or obsoleted.

 
c.
Physical constraints. Removal or repositioning of items, structural rework,
increase or decrease in overall dimensions.

 
d.
Software (other than operational, maintenance,
 and training software) requiring a change to existing code and/or, resources or
addition of new software.

 
 
e.
Rework required on other equipment not included previously which will effect the
existing operational configuration.

 
f.
Additional or modified system test procedures required.

 
g.
Any new or additional  changes having an effect on existing warranties  or
guarantees. h. Changes or updates to the parts control program.

 
l.
Effects on life cycle cost projections for the configuration  item or program,
including projections of operation and support costs/savings  for the item(s)
affected over the contractually  defined life and projections of the
costs/savings to be realized in planned future production and spares buys of the
item(s) affected.



42.   Alternate solutions. When applicable, provide a summary of the various
alternative  solutions considered,  including the use of revised operation or
maintenance procedures,  revised inspection or servicing requirements, or
revised part replacement schedules. The contractor shall provide an analysis of
the alternatives,  identify the advantages and disadvantages  inherent in each
feasible alternative approach, and show the reasons for adopting the
alternative  solution proposed by the ECP. When contractors  analysis addresses
new concepts or new technology, supporting data shall be presented with the
proposal to authenticate  the trade-off analysis.

 
 

--------------------------------------------------------------------------------

 
 

 
PIIN/SIIN
 
SPRDL1-12-C-0023
 
MOD/AMD
     
ATT/EXH  ID
 
Exhibit B
 
PAGE
  7

 
43.   Developmental  status. When applicable, make recommendations  as to the
additional tests, trials, installations, prototypes, fit checks, etc., which
will be required to substantiate  the proposed engineering  change. These
recommendations  shall include the test objective and test vehicle(s) to be
used. Indicate the development  status of the major items of GFE which will be
used in conjunction with the change and the availability of the equipment in
tems of the estimated production incorporation point.


44.  Recommendations  for retrofit. When applicable, make recommendations  for
retrofit of the engineering change into accepted items with
substantiating  data, any implications  thereto, and a brief description of the
action required. Where retrofit is not recommended, an explanation of this
detemination shall be provided.
 
a.
Work-hours per unit to install retrofit kits. Show the amount of work which must be programmed for varlous

 
activities to install retrofit kits. Estimate work-hours  to install retrofit
kits when weapon system is undergoing overhaul.

 
b.
Work-hours  to conduct system tests after retrofit. Provide the work-hours
required to test the system or the item following installation of the retrofit
kit.

 
c.
This change must be accomplished.  Where previously approved engineering changes
must be incorporated in a specific order in relation to the proposed change,
such order should be specified.

 
d.
Is contractor field service engineering  required? If "yes" attach proposed
program for contractor participation.

 
e.
Out of service time. Estimate the total time period from removal of the
equipment from operational service until
equipment will be returned to operational  status after being retrofitted.



45.   Effect of this ECP and previously approved ECPs on item. Summarize the
cumulative effect upon performance, weight, electrical load, etc., of this ECP
and previously approved ECPs when design limitations are being approached or
exceeded. Provide consequences  of ECP disapproval.


46.   Production impact costs. Estimated costs/savings  applicable  to
production of the item resulting from the change. Includes the costs of Redesign
of the Cis or Components thereof, of Factory Test Equipment, of Special Factory
Tooling, of Scrap, of Engineering Design, of Engineering Data Revision, of
Revision of Test Procedures, and of Testing and Verification  of Performance of
New Items.


47.   Retrofit impact costs: Estimated costs applicable to retrofit of the item
including installation and testing costs. Includes Retrofit-specific Engineering
Data Revision, Prototype Testing, Kit Proof Testing, Purchase of Retrofit Kits
for Operational  Systems, Preparation of Modification  Instructions, Design and
Manufacture of Special Tooling for Retrofit, Installation of Kits by contractor
personnel,  Installation of Kits by government personnel, Testing after Retrofit
and Modification,  and Testing and Verification  of Performance of Government
Furnished Equipment/Property (GFE/GFP).


48.   Logistics support impact costs: Estimated costs/savings  of the various
elements of logistics support applicable to the item. Includes Spares/Repair
Parts Rework, New Spares and Repair Parts, Supply/Provisioning Data, Support
Equipment, Retrofit Kit for Spares, Operator Training Courses, Maintenance
Training Courses, Revision of Technical Manuals, New Technical Manuals,
Training/Trainers, Interim Support, Maintenance Manpower, and Computer
Programs/Documentation.


49.   Other costs/savings:  Includes estimated costs of interface changes
accomplished  by other contractor activities.  (Do not include costs if the
changes are covered by related ECPs by other contractors. Also includes
estimated costs of interface changes accomplished  by the Government for changes
which must be accomplished  in previously delivered items (aircraft, ships,
facilities, etc.), other interfacing products, and/or retrofit of GFE/GFP, to
the extent that such costs are not covered under production,  retrofit, or
logistics support.


50. Estimated costs/savings  summary, related ECPs. Provide a summary of the
estimated net total cost impact of both the ECP and any related ECPs and other
associated new requirements which are needed to support the modified items
broken out by categories described in paragraphs 47 through 50 above.
 
a.
Prime contractor. The prime contractor shall summarize the costs/savings  of all
related ECPs for which the contractor is responsible.  If there is no system
integrating contractor,  the prime contractor  submitting the basic ECP shall
include the costs of related ECPs being submitted by other affected
contractors  to the extent such information is available.

 
b.
System integrating contractor. When a system integrating contractor
 (or coordinating contractor) has contractual responsibility  for ECP
coordination,  the contractor  shall summarize the costs of related ECPs of the
several primes involved in an interface or interrelated ECP.



51.   Milestones. Provide milestones that show the time phasing of the various
deliveries of items, support equipment, training equipment, and
documentation  incorporating  the basic and related ECPs. Enter symbols and
notations to show the initiation or termination of significant actions. Base all
dates upon months after contractual approval of the basic ECP.


52.   Signature. An authorized official representing  the contractor submitting
the ECP shall sign the ECP.

 
 

--------------------------------------------------------------------------------

 
 

 
PIIN/SIIN
 
SPRDL1-12-C-0023
 
MOD/AMD
     
ATT/EXH  ID
 
Exhibit B
 
PAGE
  8

 
REQUEST FOR DEVIATION  (RFD)


This Data Delivery Description  (DDD) contains the content and
preparation  instructions  for the data product resulting from the work task
specified in the contract.
Requirements:


1.     Reference documents. The applicable issue of any documents cited herein,
including their approval dates and dates of any applicable amendments, notices,
and revisions, shall be as specified in the contract.


2.     Format and content. The Request for Deviation shall be prepared in
contractor format. The RFD content shall be in accordance with the contractors
processes and procedures, or as specified in the contract.


3.     Distribution  statement. The appropriate distribution  statement shall be
affixed to the RFD in accordance with the requirements of the contract.


4.     Date. Provide the submittal date of the deviation.


5.     DODAAC. Provide the DODAAC of the procuring activity, if known.


6.     Procuring Activity Number (PAN). Provide the PAN of the procuring
activity, if known


7.     Originator name and address. Provide the name and address of the
contractor  submitting the request (inclusion of submitting individual's name is
optional


8.     Classification.  The deviation shall be designated minor, maJor, or
critical in accordance with the following criteria:

 
a.
Minor. A deviation shall be designated as mlnor when:

(1)   The deviation consists of a departure which does not involve any of the
factors listed in Bb or Be or
(2)   When the configuration documentation defining the requirements  for the
item classifies defects in requirements and the deviations consist of a
departure from a requirement classified as minor.
 
b.
Major. A deviation shall be designated as maJor when:

(1)   The deviation consists of a departure involving:
 
(a)
health

 
(b)
performance

 
(c)
interchangeability, reliability, survivability, maintainability, or durability
of the item or its repair parts

 
(d)
effective use or operation; (e) weight and size; or

 
(f)
appearance  (when a factor) or

 
(2)
When the configuration documentation defining the requirements  for the item
classifies defects in requirements and the deviations consist of a departure
from a requirement classified as major.

 
c.
Critical. A deviation shall be designated as critical when:

 
(1)
The deviation consists of a departure involving safety or

 
(2)
When the configuration documentation defining the requirements  for the item
classifies defects in requirements and the deviations consist of a departure
from a requirement classified as critical.



9.     Designation  for deviation.

 
a.
Model/Type. Provide the model or type designation of the CI for which the
request lS being submitted. For CSCis provide the CSCI identification.

 
b.
CAGE Code. Provide the CAGE Code for the activity originating  the deviation.

 
c.
System designation. The system or top level CI designation or
nomenclature  assigned by the Government shall be entered, if known.



10.   Deviation number. Deviation identification numbers shall be unique for
each CAGE Code identified activity. Once a number is assigned, that number shall
be retained for all subsequent submissions. Unless otherwise authorized by the
Government, deviations shall be separately and consecutively numbered commencing
with number one. As an alternative, numbers may be assigned from a separate
series for each system that the contractor is producing. The number of
characters in the deviation number, dash number, and type identification  shall
not exceed 32.
 
 
 

--------------------------------------------------------------------------------

 
 

 
PIIN/SIIN
 
SPRDL1-12-C-0023
 
MOD/AMD
     
ATT/EXH  ID
 
Exhibit B
 
PAGE
  9

 
11.   Configuration baseline affected. Indicate the affected baseline  (See
MIL-HDBK-61).


12.   Are other system/configuration items affected? If yes, provide summary.


13.   Title of deviation. Provide a brief descriptive  title of the deviation.


14.   Contract number and line item. Provide the number(s) of all currently
active contract(s) and the affected contract line item number(s) that are
affected by the deviation.


15.   Procuring contracting officer. Enter the procurlng contracting officer's
name, office symbol/code, and telephone number applicable to the CI shown in
paragraph 18.


16.   Configuration  item nomenclature.  Provide the Government assigned name
and type designation,  if applicable, or authorized name and number of the CI to
which the deviation will apply.


17.   Classification  of defect (CD).

 
a.
CD number. If either a Government or contractor's CD applies, enter the number
assigned.

 
b.
Defect number. If a CD applies, enter the defect number(s) which correspond(s)
with the characteristic(s) from which an authorized deviation is desired.

 
c.
Defect classification.  If a CD applies state the proper classification of the
defect number(s) entered in paragraph 17b.



18.   Name of lowest part/assembly  affected. An appropriate descriptive name of
the part(s) shall be given here without resorting to such tems as "Numerous bits
and pieces"


19.   Part number or type designation.  Enter the part number(s) of the part(s)
named ln paragraph 18 or type designation/nomenclature if applicable.


20.   Effectivity. Define the effectivity of the proposed RFD by entering, as
applicable,  the quantity of items affected, the serial numbers of the items
affected, or the lot number(s) applicable to the lot(s) affected by the
deviation being requested.


21.   Recurring Deviation.  If this is a recurring deviation, reference the
previous correspondence,  the request number, and corrective action to be taken
in paragraph 27. In addition provide rationale why recurrence was not prevented
by previous corrective
action and/or accomplished  design change.


22.   Effect on cost/price. Provide the estimated reduction or price
adjustment.  If no change ln price, cost, or fee, so state with rationale. The
request for deviation shall include the specific consideration  that will be
provided to the Government if this "non-confoming" unit(s)  (See FAR Part
46.407) is accepted by the Government.


23.   Effect on delivery schedule. State the effects on the contract delivery
schedule that will result from both approval and disapproval of the request for
deviation.
 
24.   Effect on integrated logistics support, interface, or software. If there
is no effect on logistics support or the interface, provide a statement to that
effect. If the deviation will have an impact on logistics support or the
interface, describe such effects.


25.    Description  of deviation. Describe the nature of the proposed departure
from the technical requirements of the configuration documentation.  The
deviation or waiver shall be analyzed to determine whether it affects any of the
factors listed below. Describe any effect on each of these factors (marked
drawings should be included when necessary to provide a better understanding  of
the deviation):
 

 
a.
Effect on Product Configuration Documentation  or Contract.

 
(1)
Performance


 
 

--------------------------------------------------------------------------------

 
 

 
PIIN/SIIN
 
SPRDL1-12-C-0023
 
MOD/AMD
     
ATT/EXH  ID
 
Exhibit B
 
PAGE
  10

 
 
(2)
Weight-balance-stability (aircraft)

 
(3)
Weight-Moment  (other equipment)

 
(4)
Technical Data

 
(5)
Nomenclature

 
b.
Effect on Operational Employment

 
(1)
Safety

 
(2)
Survivability

 
(3)
Reliability

 
(4)
Maintainability

 
(5)
Service Life

 
(6)
Operating Procedures

 
(7)
Electromagnetic  Interference

 
(8)
Activation  Schedule

 
(9)
Critical Single Point Failure Items

 
(10)
Interoperability

 
c.
Other Considerations

 
(1)
Interface

 
(2)
Other Affected Equipment/Government Furnished Equipment (GFE)/Goverrrment
Furnished Parts (GFP)

 
(3)
Physical Constraints

 
(4)
Computer Programs and Resources

 
(5)
Rework of other equipment

 
(6)
System Test Procedures

 
(7)
Warranty/Guarantee

 
(8)
Parts Control

 
(9)
Life Cycle Costs



26.   Need for deviation. Explain why it is impossible or unreasonable  to
comply with the configuration documentation  within the specified delivery
schedule. Also explain why a deviation is proposed in lieu of a permanent design
change.


27.   Corrective action taken. Describe action being taken to correct
non-conformance to prevent a future recurrence.


28.   Signature. The RFD shall be signed by an authorized official
representing  the contractor submitting the RFD.


NOTICE OF REVISION  (NOR)


This Data Delivery Description  (DDD) contains the content and
preparation  instructions  for the data product resulting from the work task
specified in the contract. This DDD is used in conjunction with an Engineering
Change Proposal  (ECP). A requirement  for ECPs should be contractually  imposed
in conjunction with this DDD. This DDD may also be used with Specification
Change Notices (SCNs). Where NORs are required for changes to paper
specifications,  a requirement for SCNs may be contractually  imposed in
conjunction with this DDD.


Requirements:


1.     Reference documents. The applicable issue of any documents cited herein,
including their approval dates and dates of any applicable amendments, notices,
and revisions, shall be as specified in the contract.


2.     Format and content. The NOR shall be prepared in contractor format. The
NOR content shall be in accordance the contractors processes and procedures, or
as specified ln the contract.


3.     Distribution  statement. The appropriate distribution  statement shall be
affixed to the NOR ln accordance with the requirements of the contract.


4.     Date. Provide the submittal date of the NOR. Normally this date will be
identical to the ECP submittal date.

 
 

--------------------------------------------------------------------------------

 
 

 
PIIN/SIIN
 
SPRDL1-12-C-0023
 
MOD/AMD
     
ATT/EXH  ID
 
Exhibit B
 
PAGE
  11

 
5.     DODAAC. Provide the DODAAC of the procuring activity.


6.     Procuring Activity Number (PAN). Provide the PAN of the procuring
activity, if known.


7.     Originator name and address. Provide the name and address of the
contractor  submitting the proposed NOR (inclusion of submitting individual's
name is optional).


8.     CAGE code. Provide the CAGE code of the originator of the ECP.


9.     NOR number. Unless the use of a Government assigned number is prescribed,
the originator shall either assign a number or enter the document number and new
revision letter as the NOR number. When the requirement in the contract
identifies the NOR by ECP number, the originator shall attach a dash
number  (i.e., xxx-1).


10.     CAGE Code. Provide the CAGE Code of the original design activity that
appears on the document to which the revision applies. If the original design
activity is not the current design activity, also enter the CAGE code of the
current design activity.


11.   Document number. Provide the number of the drawing, standard,
specification,  list or other document to be revised.


12.   Title of document. Provide the title of the document to which the NOR
applies.
 
13.  
Revision letter. Show the existing revision of the document for which the NOR lS
prepared.


14.   Outstanding NORs. Provide the NOR number of all approved
unincorporated  NORs for the affected document.


15.   ECP number. Provide the number of the ECP describing the engineering
change which necessitates  the document revision covered by the NOR.


16.   Configuration  item (or system) to which ECP applies. Provide Government
assigned system designation  (if any); otherwise, enter the name and type
designation of the Configuration  Item to which the ECP applies.


17.   Description  of change. Describe the change in detail, giving the exact
wording of sentences or paragraphs that are to be added, or that are to replace
designated sentences or paragraphs of the current document. State the
dimensions,  tolerances and other quantitative  requirements that are to replace
current requirements. Attach a marked print when necessary  to clearly explain
the desired revision. Use a "From- To" format in the description of the change.

 
 

--------------------------------------------------------------------------------

 
